


Exhibit 10.4


MASTER LEASE AGREEMENT
THIS MASTER LEASE AGREEMENT is made and entered into to be effective as of
October 23, 2015, by and between BROADSTONE BEF PORTFOLIO, LLC, a New York
limited liability company (“Landlord”), and BEF FOODS, INC., an Ohio corporation
(“Tenant”).
In consideration of the rents and provisions herein stipulated to be paid and
performed, Landlord and Tenant hereby covenant and agree as follows:
1.Definitions. The capitalized terms, words and phrases have the meanings set
forth in Appendix 1 attached hereto and made a part hereof.


2.Demise of Leased Premises; Title and Condition.


(a)Landlord hereby demises and lets to Tenant, and Tenant hereby takes and
leases from Landlord, for the Term and upon the provisions hereinafter
specified, the Leased Premises. Notwithstanding any other provision of this
Lease, this Lease constitutes a single and indivisible lease of all the Leased
Premises, collectively, and is not an aggregation of leases for the separate
Locations. Neither Landlord nor Tenant would have entered into this Lease except
as a single and indivisible lease, and the rental herein has been established on
the basis of the specific structure of the subject transaction and the economic
benefits and risk profile of the transaction as a whole, and not based on the
valuation or price of any Location. Tenant’s rights to any Location or any
single portion of the Leased Premises are subject to and dependent on Tenant’s
full performance of its obligations as to the other and all Locations and the
Leased Premises as a whole, and the consideration supporting the promises and
agreements under this Lease relating to any Location or any single portion of
the Leased Premises also supports the promises and agreements under this Lease
relating to all other Locations and portions of the Leased Premises.


(b)The Leased Premises are demised and let subject to: (i) the rights of any
Persons in possession of the Leased Premises; (ii) the existing state of title
of any of the Leased Premises, including any Permitted Encumbrances; (iii) any
state of facts which an accurate survey or physical inspection of the Leased
Premises might show; (iv) all Legal Requirements, including any existing
violation of any thereof; and (v) the condition of the Leased Premises as of the
Commencement Date, without representation or warranty by Landlord. Tenant has
examined the title to the Leased Premises prior to the execution and delivery of
this Lease and has found the same to be satisfactory for all purposes. Tenant
acknowledges that fee simple title (both legal and equitable) is in Landlord and
that Tenant has only the leasehold right of possession and use of the Leased
Premises as provided herein.


(c)LANDLORD LEASES AND WILL LEASE AND TENANT TAKES AND WILL TAKE THE LEASED
PREMISES “AS IS,” “WHERE IS” AND “WITH ALL FAULTS.” TENANT ACKNOWLEDGES THAT
LANDLORD (WHETHER ACTING AS LANDLORD HEREUNDER OR IN ANY OTHER CAPACITY) AND THE
INDEMNIFIED PARTIES HAVE NOT MADE AND WILL NOT MAKE, NOR WILL LANDLORD OR ANY
INDEMNIFIED PARTY BE DEEMED TO HAVE MADE, ANY WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, WITH RESPECT TO ANY PART OF THE LEASED PREMISES, INCLUDING
ANY WARRANTY OR REPRESENTATION AS TO: (i) ITS FITNESS, DESIGN OR CONDITION FOR
ANY PARTICULAR USE OR PURPOSE; (ii) THE QUALITY OF THE MATERIAL OR WORKMANSHIP
THEREIN; (iii) THE EXISTENCE OF ANY DEFECT, LATENT OR PATENT; (iv) LANDLORD’S
TITLE THERETO; (v) VALUE; (vi) COMPLIANCE WITH SPECIFICATIONS; (vii) LOCATION;
(viii) USE; (ix) CONDITION; (x) MERCHANTABILITY; (xi) QUALITY; (xii)
DESCRIPTION; (xiii) DURABILITY; (xiv) OPERATION, INCOME, EXPENSES, ENTITLEMENTS
OR ZONING; (xv) THE EXISTENCE OF ANY HAZARDOUS SUBSTANCE, ENVIRONMENTAL
VIOLATION, RELEASE, HAZARDOUS CONDITION; OR (xvi) COMPLIANCE OF THE LEASED
PREMISES WITH ANY LAW OR LEGAL REQUIREMENT; AND ALL RISKS INCIDENT THERETO ARE
TO BE BORNE BY TENANT. TENANT ACKNOWLEDGES THAT THE LEASED PREMISES IS OF ITS




--------------------------------------------------------------------------------




SELECTION AND TO ITS SPECIFICATIONS AND THAT THE LEASED PREMISES HAS BEEN
INSPECTED BY TENANT AND IS SATISFACTORY TO IT. TENANT FURTHER ACKNOWLEDGES THAT
TENANT OR ONE OF ITS AFFILIATES WAS THE PREVIOUS OWNER AND/OR OCCUPANT OF THE
LEASED PREMISES AND IS EXCEPTIONALLY KNOWLEDGEABLE ABOUT ALL ASPECTS OF THE
LEASED PREMISES. IN THE EVENT OF ANY DEFECT OR DEFICIENCY IN ANY OF THE LEASED
PREMISES OF ANY NATURE, WHETHER LATENT OR PATENT, LANDLORD AND ALL INDEMNIFIED
PARTIES WILL NOT HAVE ANY RESPONSIBILITY OR LIABILITY WITH RESPECT THERETO OR
FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING STRICT LIABILITY IN
TORT). THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN NEGOTIATED, CONSTITUTE A
MATERIAL INDUCEMENT FOR LANDLORD TO ENTER INTO THIS LEASE AND ARE INTENDED TO BE
A COMPLETE EXCLUSION AND NEGATION OF ANY WARRANTIES BY LANDLORD OR ANY
INDEMNIFIED PARTY, EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE LEASED
PREMISES, ARISING PURSUANT TO THE UNIFORM COMMERCIAL CODE OR ANY OTHER LAW NOW
OR HEREAFTER IN EFFECT OR ARISING OTHERWISE.


3.Use. During the Term, the Leased Premises shall be used solely for the
operation of a Permitted Facility. Tenant shall not use or occupy or permit any
of the Leased Premises to be used or occupied, nor do or permit anything to be
done in or on any of the Leased Premises, in a manner that will: (a) violate or
be contrary to any Law, Legal Requirement, Insurance Requirement or Easement
Agreement in any material respect; (b) make void or voidable or cause any
insurer to cancel any insurance required by this Lease; (c) adversely affect in
any material manner the ability to obtain any insurance required under Section
17 at commercially reasonable rates; (d) cause structural injury to any of the
Improvements; (e) constitute a public or private nuisance or waste, or otherwise
have a material adverse effect on the value of any Location; or (f) violate any
certificate of occupancy, zoning compliance certificate, or equivalent
certificate affecting any of the Leased Premises in any material respect.


4.Term. Tenant will have and hold the Leased Premises for an initial term of
twenty (20) years from the last day of the calendar month in which the
Commencement Date occurs (the “Initial Term”). Unless sooner terminated as
provided in this Lease, the Initial Term may be extended, upon and subject to
the same terms, covenants, conditions and rental as set forth in this Lease, for
two (2) separate terms of ten (10) years each (each, an “Optional Term” and,
collectively, the “Optional Terms”) if: (a) at least twelve (12), but not more
than twenty-four (24) months prior to the end of the Initial Term or first
validly exercised Optional Term, as applicable, Tenant delivers to Landlord a
written notice that Tenant desires to exercise its right to extend the Term for
the first or second Optional Term, as applicable, which upon delivery shall be
irrevocable (each an “Tenant Extension Notice”) and (b) no Event of Default
shall have occurred and be continuing on the date Landlord receives such Tenant
Extension Notice or on the last day of the Initial Term or first Optional Term,
as applicable. Except as otherwise expressly provided herein, all of the terms
and conditions of this Lease for the Initial Term shall remain in full force and
effect during the Optional Terms. During the last year of the Term, Landlord
will have the right to advertise the availability of the Leased Premises for
sale or reletting, to erect signs upon the Leased Premises indicating such
availability, and to show the Leased Premises to prospective tenants, purchasers
or lenders at reasonable times that do not materially interfere with the
business operations of Tenant.


5.Base Rent.
(a)Base Rent for the first Lease Year of the Initial Term shall be in the amount
of $3,480,781.00 and shall be increased by two percent (2%) on the first day of
each subsequent Lease Year during the Initial Term, as more particularly set
forth in the Base Rent Schedule attached hereto as Schedule 2.


(b)On the first day of the first Optional Term, Base Rent shall be the greater
of: (i) the Fair Market Base Rent; and (ii) the Base Rent for the Lease Year
immediately preceding the first Optional Term increased by two percent (2%). On
the first day of the second Lease Year of the first Optional Term and each
subsequent Lease Year during the remainder of the Term (including the second
Optional Term if validly exercised by Tenant), the Base Rent shall be increased
by two percent (2%), all as more particularly set forth in the Base Rent
Schedule attached hereto as Schedule 2.






--------------------------------------------------------------------------------




(c)Base Rent will be paid in monthly installments in advance on or before the
first day of each month during the Term in the amount of the annual Base Rent
then in effect divided by twelve (12); provided, that if any such day falls on a
date that is not a business day, then Base Rent will be due and payable on or
before the immediately succeeding business day. The first monthly installment of
Base Rent for the first Lease Year will be prorated for the period from and
including the Commencement Date through and including the last day of the month
in which the Commencement Date occurs. All payments of Base Rent and other sums
charged by or payable to Landlord under this Lease must be paid by wire transfer
or automated clearing house in immediately available funds to a designated bank
account of Landlord, or by check made payable to Landlord and sent or delivered
to Landlord c/o Broadstone Real Estate, LLC, 530 Clinton Square, Rochester, New
York 14604, or to such other place as Landlord may designate in writing, at
Landlord’s election.


6.Additional Rent.
(a)Tenant shall pay and discharge, as additional rent (collectively, “Additional
Rent”) the following amounts:


(i)all Impositions and, except as otherwise specifically provided in this Lease,
all Costs of Tenant, Landlord and any other Persons specifically referenced
herein which are incurred in connection or associated with: (A) the use,
non-use, occupancy, possession, operation, condition, design, construction,
maintenance, alteration, repair or restoration of any of the Leased Premises;
(B) the performance of all of Tenant’s obligations under this Lease; (C) any
Condemnation proceedings; (D) the adjustment, settlement or compromise of any
insurance claims involving or arising from any of the Leased Premises; (E) the
prosecution, defense or settlement of any litigation involving or arising from
any of the Leased Premises or this Lease, except as set forth in Section 46; (F)
the exercise or enforcement by Landlord, its successors and assigns, of any of
its rights or remedies under this Lease; (G) any amendment to or modification or
termination of this Lease made at the request of Tenant; or (H) any act
undertaken by Landlord at the request of Tenant, or incurred in connection with
any act of Landlord performed on behalf of Tenant. Notwithstanding the
foregoing, Tenant is not responsible for the following Costs by virtue of this
Section 6(a)(i) (but without prejudice to any other terms of this Lease that may
provide otherwise): (1) costs of formation and operation of the business of the
entity that constitutes Landlord (as distinguished from the costs of operation
of the Leased Premises) including, but not limited to, Landlord’s general
corporate overhead and general administrative expenses; (2) payments of
principal and interest, origination fees and other scheduled payments payable by
Landlord with respect to any Mortgage, as well as costs associated with the
initial closing or amendment of any Mortgages, including any title insurance
premiums, Lender due diligence, commitment fees, good faith deposits, attorney’s
fees, appraisals, recording fees and taxes; (3) Tax Exclusions; and (4) any cost
or expense that is expressly stated in this Lease to be the responsibility of
Landlord.


(ii)after the date all or any portion of any installment of Base Rent is due and
not paid, an amount equal to five percent (5%) of the amount of such unpaid
installment or portion thereof, provided, however, that with respect to the
first late payment of all or any portion of any installment of Base Rent in any
consecutive twelve (12) month period, the late charge will not be due and
payable unless the Base Rent has not been paid within five (5) business days
following delivery of notice from Landlord to Tenant that such Base Rent is past
due. Tenant agrees that the foregoing late fees are not a penalty, but
represents a fair and reasonable estimate of certain costs which Landlord will
incur by reason of a late payment by Tenant, and Tenant’s obligation to pay
Landlord late fees as set forth above will be in addition to all of Landlord’s
other rights and remedies hereunder or at law and shall not be construed as
liquidated damages or as limiting Landlord’s remedies in any manner;


(iii)interest at the Default Rate on the following sums from the date when any
such amount becomes overdue to the date such amount is paid in full: (A) all
overdue installments of Base Rent not paid within ten (10) business days
following the date when any such installment becomes overdue (provided, however,
that with respect to the first late payment of all or any portion of any
installment of Base Rent in any consecutive twelve (12) month period, such
interest will not be due and payable unless the Base Rent has not been paid
within five (5) business days following delivery of notice from Landlord to
Tenant that such Base Rent is past due ; (B) all amounts of Additional Rent
relating to obligations which Landlord has paid on behalf of Tenant that are not
paid by Tenant within ten (10) business days after Landlord’s demand for such
payment; and (C) all other overdue amounts of Additional Rent that




--------------------------------------------------------------------------------




are payable to Landlord and are not paid within ten (10) business days following
the date when any such installment becomes overdue;
(iv)concurrently with each payment of Base Rent, any rent tax, sales tax or
excise tax payable with respect to real property rents (provided that Landlord
may require Tenant to pay any such rent tax, sales tax or excise tax directly to
the appropriate taxing authorities, with evidence of such payment being
forwarded to Landlord on a monthly basis); provided, however, that in no event
shall Tenant be obligated to pay for the Tax Exclusions; and


(v)any other items specifically required to be paid by Tenant under this Lease,
including without limitation, utility service charges, insurance premiums, costs
and deductibles, common area and maintenance charges, indemnities, and costs of
maintaining, repairing and restoring the Leased Premises.


(b)Tenant shall pay and discharge: (i) any Impositions prior to delinquency,
(ii) any other item of Additional Rent referred to in Section 6(a)(i) as and
when the same becomes due, provided that amounts which are billed to Landlord or
any third party, but not to Tenant, shall be paid within ten (10) business days
after Landlord’s written demand for payment thereof; and (ii) any other
Additional Rent, within ten (10) business days after Landlord’s written demand
for payment thereof.


(c)Tenant acknowledges and agrees that late payment of Base Rent or Additional
Rent by Tenant will cause Landlord to incur increased costs not contemplated by
this Lease. The exact amount of such costs is extremely difficult to ascertain.
Such costs include, but are not limited to, processing and accounting charges.
The assessment of a late charge and/or interest at the Default Rate represents a
fair and reasonable estimate of certain costs which Landlord will incur by
reason of a late payment by Tenant. In no event shall amounts payable under
Section 6(a)(ii) and (iii) exceed the maximum amount permitted by applicable
Law.


7.Net Lease; True Lease.


(a)Tenant acknowledges and agrees that this is an absolute net lease and all
Monetary Obligations shall be paid by Tenant without notice or demand (except as
otherwise expressly provided herein) and without set-off, counterclaim,
recoupment, abatement, suspension, deferment, diminution, deduction, reduction
or defense. Except as otherwise expressly provided in this Lease, this Lease and
the rights of Landlord and the obligations of Tenant hereunder shall not be
affected by any event or for any reason, including the following: (i) any
default by Landlord under this Lease or under any loan document or other
agreement with Lender; (ii) any damage to or theft, loss or destruction of any
of the Leased Premises; (iii) any Casualty or Condemnation; (iv) any action of
any Governmental Authority; (v) any prohibition, limitation, interruption,
cessation, restriction or prevention of Tenant’s use, occupancy or enjoyment of
the Leased Premises; (vi) Tenant’s acquisition of ownership of any of the Leased
Premises other than pursuant to an express provision of this Lease; (vii) any
failure of the Leased Premises to comply with any Laws or Legal Requirements;
(viii) any latent or other defect in any of the Leased Premises; (ix) any
interference with Tenant’s use of the Leased Premises by parties other than
Landlord; (x) any eviction by paramount title or otherwise; (xi) the bankruptcy,
insolvency, reorganization, composition, readjustment, liquidation, dissolution
or winding-up of, or other proceeding affecting Landlord; (xii) the exercise of
any remedy, including foreclosure, under any Mortgage; (xiii) construction or
renovation of the Leased Premises; (xiv) market or economic changes; or (xv) any
other cause, whether similar or dissimilar to the foregoing, any present or
future Law to the contrary notwithstanding. The obligations of Tenant hereunder
shall be separate and independent covenants and agreements, all Monetary
Obligations shall continue to be payable in all events, and the obligations of
Tenant hereunder shall continue unaffected unless the requirement to pay or
perform the same shall have been terminated pursuant to an express provision of
this Lease. All Rent payable by Tenant hereunder shall constitute “rent” for all
purposes, including Section 502(b)(6) of the Bankruptcy Code. Except as
otherwise expressly provided in this Lease, Tenant shall have no right and
hereby waives all rights which it may have under any Law to quit, terminate or
surrender this Lease or any of the Leased Premises, or to any set-off,
counterclaim, recoupment, abatement, suspension, deferment, diminution,
deduction, reduction or defense of any Monetary Obligations.






--------------------------------------------------------------------------------




(b)Landlord and Tenant agree that this Lease constitutes a true lease and does
not represent a financing arrangement. Landlord holds fee simple absolute title
to the Leased Premises, and such title was not acquired or intended to be held
as any type of mortgage or security interest. Landlord and Tenant each stipulate
and agree that nothing contained in this Lease creates or is intended to create
a joint venture, partnership (either de jure or de facto), equitable mortgage,
trust, financing device or arrangement, security interest or the like. Landlord
and Tenant covenant and agree that they will not assert that this Lease is
anything but a true lease and waive any claim or defense based upon the
characterization of this Lease as anything other than a true lease. In addition,
so long as the substantive terms of this Lease remain unchanged, Landlord shall,
at Tenant’s sole cost and expense (including reasonable attorneys’ fees),
cooperate with any reasonable request made by Tenant to amend this Lease, to the
extent such amendment is necessary for this Lease to be treated as an operating
lease under generally accepted accounting principles.


8.Payment of Impositions.


(a)Tenant shall pay directly to the collecting authority, or otherwise
discharge, prior to delinquency, all Impositions arising, used or consumed prior
to or during the Term. Tenant shall make its own arrangements for all utilities
and Landlord will have no obligation to furnish any utilities to the Leased
Premises. If any Imposition may be paid in installments without interest or
penalty, Tenant shall have the option to pay such Imposition in installments so
long as each installment is timely paid and Landlord receives evidence of each
such payment.


(b)Tenant shall prepare and file all tax reports required by Governmental
Authorities that relate to the Impositions; provided, however, to the extent
information is needed from Landlord to prepare and file such reports, Landlord
agrees to reasonably cooperate (at no cost to Landlord) to provide such
information to Tenant in a timely manner. Tenant shall deliver to Landlord:
(i) copies of all settlements and notices pertaining to the Impositions which
may be issued by any Governmental Authority within ten (10) days after Tenant’s
receipt thereof; and (ii) receipts (if any) for payment of all taxes and any
other Impositions required to be paid by Tenant hereunder within ten (10) days
after written request of Landlord; provided, however, that the provisions of
this sentence shall not require Tenant to pay any Impositions earlier than is
required by Section 8(a) above. Landlord agrees to reasonably cooperate with
Tenant (at no cost to Landlord) to enable Tenant to receive tax bills directly.
However, in the event that the applicable taxing authority will not agree to, or
shall fail to, bill Tenant directly for any Impositions, then Landlord shall
provide, to the extent actually received by Landlord (with knowledge that Tenant
has not also received a copy of such bill) and not otherwise publicly available
to Tenant, such bills promptly to Tenant.


(c)Tenant has obtained economic incentives from various Governmental Authorities
in order to induce Tenant to contribute to the economic development of the
counties, cities and states, as applicable, in which the Leased Premises are
located by locating or maintaining certain operations at the Leased Premises
(collectively, the “Incentives”). Landlord agrees that it will execute such
documents as may be reasonably be required by an applicable Governmental
Authority and otherwise reasonably cooperate with Tenant’s efforts to retain and
obtain the benefit of the Incentives provided that the Incentives do not impose
unreasonable costs, obligations, burdens or liabilities on Landlord or the
Leased Premises. In the event Tenant seeks new or additional Incentives
throughout the Term of this Lease, Landlord agrees to reasonably cooperate with
Tenant in connection therewith provided such new or additional Incentives do not
impose unreasonable costs, obligations, burdens or liabilities on Landlord or
the Leased Premises. It is understood and agreed that all costs and expenses
payable by either Landlord or Tenant in connection with the Incentives shall be
the sole obligation of Tenant. Tenant shall be fully responsible for all payment
and performance obligations imposed upon Landlord or any of the Leased Premises
related to the Incentives. Tenant agrees to indemnify and hold Landlord harmless
from and against all liabilities and costs related to the Incentives. Any and
all Incentives shall inure solely to the benefit of Tenant. Without limiting the
foregoing, to the extent that Tenant has obtained Incentives in the form of a
right to share in incremental tax revenues generated from the development or
operation of the Leased Premises during the Term, then, subject to Landlord’s
rights and remedies under Section 24 of this Lease, Landlord shall not interfere
with Tenant’s ability to receive the full amount of such Incentives directly
from the applicable Governmental Authority.






--------------------------------------------------------------------------------




9.Permitted Contests. Tenant, upon prior written notice to Landlord and at
Tenant’s sole cost and expense, may contest, by appropriate legal proceedings
conducted in good faith and with due diligence, the amount, validity or
application, in whole or in part, of any licensure or certification decision,
Imposition, Legal Requirement, Insurance Requirement, any requirement under any
Permitted Encumbrance, any action required to be taken by Tenant under Section
12(f) of this Lease or any lien, attachment, levy, encumbrance, charge or claim;
provided, however, that (a) in the case of an unpaid Imposition, lien,
attachment, levy, encumbrance, charge, or claim, the commencement and
continuation of such proceedings shall suspend the collection thereof from
Landlord and from the applicable Location, (b) neither the applicable Location
nor any Rent nor any part thereof or interest therein would be reasonably likely
to be in danger of being sold, forfeited, attached or lost pending the outcome
of such proceedings and no interference with the use or occupancy of any
Location is reasonably likely to occur, (c) in the case of a Legal Requirement,
neither Landlord nor Tenant would be in any danger of civil or criminal
liability for failure to comply therewith pending the outcome of such
proceedings; (d) in the case of the contest of an Insurance Requirement, the
coverage required by Section 17 shall be maintained and would not be in danger
of cancellation, material reduction of coverage or material increase in premium
amount; and (e) if such contest is resolved against Landlord or Tenant, Tenant
shall pay to the appropriate payee the amount required to be paid, together with
all interest and penalties accrued thereon, and otherwise comply with the
applicable Legal Requirement, Insurance Requirement or other provision of this
Lease. Landlord, at Tenant’s sole cost and expense, shall execute and deliver to
Tenant such authorizations and other documents as may reasonably be required in
any such contest, and, if reasonably requested by Tenant or if Landlord so
desires, shall join as a party therein. The provisions of this Section 9 shall
not be construed to permit Tenant to contest the payment of Rent or any other
Monetary Obligations. Tenant shall indemnify, defend, protect and hold harmless
Landlord from and against any Losses of any kind that may be imposed upon
Landlord in connection with any such contest and any Losses resulting therefrom
and the provisions of this Section 9 shall survive the termination or expiration
of this Lease. If and to the extent required by the applicable Governmental
Authority, Tenant shall post a bond or take other steps acceptable to such
Governmental Authority that stays enforcement of the applicable noncompliance.
Each such contest shall be promptly and diligently prosecuted by Tenant to a
final conclusion, except that Tenant, so long as the conditions of this Section
9 are at all times complied with, has the right to bond around, attempt to
settle or compromise such contest through negotiations. Tenant shall pay any and
all Losses and Costs in connection with any such contest and shall, promptly
after the final determination of such contest, fully pay and discharge the
amounts which shall be levied, assessed, charged or imposed or be determined to
be payable therein or in connection therewith, together with all penalties,
fines, interest and Costs thereof or in connection therewith, and perform all
acts the performance of which shall be ordered or decreed as a result thereof.
No such contest shall subject Landlord to the risk of any civil or criminal
liability. Following any contest of Impositions, any rebate applicable to any
portion of the Term (or any period preceding the Term) shall belong to Tenant.


10.Compliance with Laws, Permitted Encumbrances and Easement Agreements.


(a)Tenant shall, at its sole cost and expense, promptly and faithfully comply in
all material respects with and conform to, and cause the Leased Premises and any
other Person occupying any part of the Leased Premises to comply in all material
respects with and conform to, all Insurance Requirements and Legal Requirements.
Tenant, at its sole cost and expense, shall at all times promptly and faithfully
abide by, discharge and perform in all material respects all of the covenants,
conditions, restrictions and agreements contained in any Permitted Encumbrance
or Easement Agreement on the part of Landlord or the occupier of the Leased
Premises to be kept and performed thereunder. Tenant will not alter, modify,
amend or terminate any Permitted Encumbrance, give any consent, approval or
waiver thereunder, or enter into any new Easement Agreement or other agreement
affecting or encumbering the Leased Premises or imposing restrictions or
obligations upon any part of the Leased Premises without, in each case, the
prior written consent of Landlord, which consent shall not be unreasonably
withheld.


(b)From and after the Commencement Date, Landlord covenants that so long as no
Event of Default has occurred and is continuing and unless otherwise required by
Legal Requirements, it shall not enter into or record any new Easement Agreement
or otherwise modify, alter or amend any existing Easement Agreement, without
Tenant’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. In the event Tenant fails to grant such
consent within fifteen (15) business days after Landlord has sent a copy of any
such Easement




--------------------------------------------------------------------------------




Agreement (or modification, alteration or amendment, as applicable) to Tenant,
Tenant shall be deemed to have consented thereto.


(c)Upon written request by Tenant, Landlord agrees to grant easements with
respect to the Leased Premises as may be reasonably requested from time to time
by the applicable utility providers provided that any such easements are
acceptable to Landlord, in Landlord’s commercially reasonable discretion.
Landlord shall cooperate with Tenant, at no cost or expense to Landlord, in
placing of record or amending, modifying, or terminating any Easement Agreement
reasonably requested by Tenant and reasonably acceptable to Landlord.


11.Environmental Covenants and Compliance.


(a)Tenant hereby covenants with Landlord that Tenant shall: (i) comply in all
material respects with the Environmental Laws applicable to the Leased Premises,
Tenant’s Property or the use, operation or other activity on, about or related
to any of the Leased Premises; (ii) not at any time cause, permit or suffer to
occur any Environmental Violation, or permit any subtenant, assignee or other
Person using or occupying any of the Leased Premises under or through Tenant to
cause, permit or suffer to occur any Environmental Violation; (iii) not use any
Location for the storage, handling, transfer, treatment, recycling,
transportation, processing, production, refinement or disposal of Hazardous
Substances (except as necessary and appropriate for the operation of each
Location as a Permitted Facility in which case the use, storage or disposal of
such Hazardous Substances shall be performed in material compliance with
applicable Environmental Laws); (iv) not install, remove or permit the
installation or removal of at any Location any underground storage tanks or
surface impoundments; (v) not install or permit the installation at any Location
of asbestos or any asbestos-containing materials in any form that is or could be
friable; (vi) cause any Alterations of the Leased Premises to be done in a way
which complies with applicable Laws relating to exposure of persons working on
or visiting the Leased Premises to Hazardous Substances and, in connection with
any such Alteration, will remove any Hazardous Substances present upon such
altered portion of the Leased Premises which are not in compliance with
applicable Environmental Laws or which present a danger to persons working on or
visiting the Leased Premises; and (vii) provide Landlord with information
reasonably requested by Landlord concerning the types and quantities of
Hazardous Substances used at any Location, regardless of whether there is an
Environmental Violation.


(b)Tenant hereby covenants with Landlord that Tenant shall notify Landlord
promptly after becoming aware of: (i) the commencement and completion of any
Remedial Action; (ii) any Environmental Violation or Hazardous Condition or
alleged Environmental Violation or Hazardous Condition; (iii) any proceeding or
investigation commenced or threatened by any Governmental Authority with respect
to a Release, threatened Release, the presence of any Hazardous Condition or the
presence of any Hazardous Substance affecting the Leased Premises or other
potential environmental problem or liability in, under, from or migrating
towards any Location; (iv) other governmental or regulatory actions (excluding
routine actions such as permit renewals) instituted, completed or threatened
pursuant to any Environmental Laws affecting any Location; (v) any claim made or
threatened by any third person against Tenant, or any Location relating in any
way to a Hazardous Substance or potential Environmental Violation or Hazardous
Condition; (vi) Tenant’s noncompliance with any of the covenants contained in
this Section 11, and Tenant shall forward to Landlord promptly upon receipt
thereof copies of all orders, reports, notices, Permits, applications or other
communications relating to any such violation or noncompliance; (vii) any lien,
action or notice affecting the Leased Premises, Tenant or Landlord resulting
from any Environmental Violation or alleged Environmental Violation or any
proceeding or investigation commenced or threatened by any Governmental
Authority against Tenant or Landlord with respect to the presence, suspected
presence, Release or threatened Release of Hazardous Substances from any
Location; or (viii) the discovery of any occurrence, condition or state of facts
with respect to the Leased Premises or written notice received by Tenant of any
occurrence or condition on any real property adjoining or in the vicinity of the
Leased Premises, which reasonably could be expected to lead to any Location or
any portion thereof being in violation of any Environmental Laws or subject to
any restriction on ownership, occupancy, transferability or use under any
Environmental Laws.


(c)If, at any time during the Term, Hazardous Substances are found in, on or
under any Location in violation of Environmental Laws originating from a source
off such Location, then Tenant shall, promptly upon




--------------------------------------------------------------------------------




acquiring knowledge of same, notify all responsible third parties and
Governmental Authorities in accordance with Legal Requirements, and Tenant shall
diligently prosecute to completion all Remedial Action required by Environmental
Laws by such third parties, including, without limitation, undertaking legal
action, if necessary, to enforce the performance of the obligations of such
third parties. If, at any time during the Term, Hazardous Substances are found
in, on or under any Location that are in violation of applicable Environmental
Laws and are either caused by Tenant or arose prior to the date of this Lease,
then Tenant shall, at Tenant’s sole cost and expense, promptly commence and
diligently prosecute to completion all Remedial Action required by Environmental
Laws, and in compliance with Environmental Laws. In no event will Landlord be
required to accept any institutional control (such as a deed restriction) that
restricts the permitted use of any Location or any real property as a condition
to any plans to be approved by any Governmental Authority in connection with
such Remedial Action. If the Leased Premises, or any portion thereof, are
subject to existing contamination that is the being remediated and/or monitored,
Tenant assumes full responsibility for the continuation and completion of such
remediation and/or monitoring in compliance with all applicable Legal
Requirements including, without limitation, all Environmental Laws, all at
Tenant’s sole cost and expense, and shall indemnify and hold Landlord harmless
from any and all costs and liabilities associated therewith.


(d)TENANT WILL BE SOLELY RESPONSIBLE FOR AND WILL DEFEND, REIMBURSE, INDEMNIFY
AND HOLD THE INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST ALL LOSSES, DEMANDS,
CLAIMS, ACTIONS, CAUSES OF ACTION, ASSESSMENTS, DAMAGES, LIABILITIES,
INVESTIGATIONS, WRITTEN NOTICES AND COSTS AND EXPENSES OF ANY KIND (INCLUDING
WITHOUT LIMITATION, REASONABLE EXPENSES OF INVESTIGATION BY ENGINEERS,
ENVIRONMENTAL CONSULTANTS AND SIMILAR TECHNICAL PERSONNEL AND REASONABLE FEES
AND DISBURSEMENTS OF COUNSEL), WHETHER DIRECT OR INDIRECT, KNOWN OR UNKNOWN,
FORESEEN OR UNFORESEEN ARISING OUT OF, IN RESPECT OF OR IN CONNECTION WITH (i)
THE OCCURRENCE OF ANY ACTIVITY REGULATED BY A GOVERNMENTAL AUTHORITY AT, ON OR
UNDER THE LEASED PREMISES AT ANY TIME DURING OR PRIOR TO THE TERM OF THIS LEASE,
(ii) ANY REMEDIAL ACTION REQUIRED TO BE PERFORMED WITH RESPECT TO ANY OF THE
LEASED PREMISES PURSUANT TO ANY ENVIRONMENTAL LAW OR THE TERMS HEREOF WITH
RESPECT TO MATTERS ARISING OR OCCURRING PRIOR TO OR DURING THE TERM, (iii) ANY
ENVIRONMENTAL VIOLATION OR HAZARDOUS CONDITION WITH RESPECT TO ANY LOCATION,
(iv) TENANT’S USE OF, OR ANY RELEASE OF, A HAZARDOUS SUBSTANCE IN, ON, UNDER,
ABOUT OR FROM ANY PART OF ANY LOCATION; (v) ANY VIOLATION BY TENANT OF ANY
ENVIRONMENTAL LAW APPLICABLE TO ANY LOCATION; AND (vi) ANY OTHER VIOLATION OR
BREACH BY TENANT OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS OR OBLIGATIONS IN
THIS SECTION 11.


(e)In the event Landlord or Lender has reasonable grounds to believe that
Hazardous Substances are or have been released, stored or disposed of on or
around any Location in violation of Environmental Laws or that any Location may
be in violation of Environmental Laws, upon Landlord’s request, Tenant shall
provide, at Tenant’s sole cost and expense, an inspection or audit of the Leased
Premises prepared by a hydrogeologist or environmental engineer or other
appropriate consultant reasonably approved by Landlord and Lender indicating the
presence or absence of the suspected Hazardous Substances in, on or under the
subject Location. If Tenant fails to provide such inspection or audit within
sixty (60) days after such request, Landlord may order the same, and Tenant
hereby grants to Landlord and Lender and their respective employees and agents
access to the subject Location upon reasonable notice and a license to undertake
such inspection or audit. The cost of such inspection or audit will be
immediately paid by Tenant within ten (10) business days after Landlord’s demand
therefor.


(f)The indemnity obligations of Tenant and the rights and remedies of Landlord
under this Section 11 will survive the expiration of the Term or the earlier
termination of this Lease.


12.Maintenance and Repair.


(a)Tenant shall at all times, keep and maintain the Leased Premises (including,
without limitation, the roof, landscaping, parking areas, interior walls,
exterior walls, subflooring, bearings, footings, foundations, other structural
components of the Leased Premises, and all utility, mechanical, gas, electrical,
plumbing, sanitary,




--------------------------------------------------------------------------------




communication, heating, ventilation, air conditioning and other systems serving
the Leased Premises) in good condition, repair and appearance, and shall
promptly make all repairs and replacements (substantially equivalent in quality
and workmanship to the original work) of every kind and nature, whether foreseen
or unforeseen, which may be required to be made upon or in connection with any
of the Leased Premises in order to keep and maintain the Leased Premises in good
condition and repair and in compliance in all material respects with all Legal
Requirements.


(b)Tenant shall do or cause others to do all shoring of the Leased Premises or
of foundations and walls of the Improvements and every other act reasonably
necessary or appropriate for preservation and safety thereof, by reason of or in
connection with any excavation or other building operation upon any of the
Leased Premises or Adjoining Property, whether or not Landlord, by reason of any
Legal Requirements or Insurance Requirements, is required to take such action or
is liable for failure to do so. Landlord will not be required to make any
repair, whether foreseen or unforeseen, or to maintain any of the Leased
Premises or Adjoining Property in any way, and Tenant hereby expressly waives
the right to make repairs at the expense of Landlord, which right may otherwise
be provided for in any law now or hereafter in effect. Tenant shall, in all
events, promptly make all repairs for which it is responsible hereunder, and all
repairs will be in a good, proper and workmanlike manner.


(c)Tenant shall from time-to-time replace with other similar operational
equipment or parts any of the mechanical systems or other equipment included in
the Improvements and required for the operation of the Leased Premises (but not
including the Tenant’s Property) which become worn out, obsolete or unusable for
the purpose for which it is intended, been taken by Condemnation, or been lost,
stolen, damaged or destroyed. Tenant shall repair at its sole cost and expense
all damage to the Leased Premises caused by the removal of equipment or any
other personal property of Tenant at any time, including upon expiration or
earlier termination of this Lease.


(d)Landlord, its contractors, subcontractors, servants, employees and agents,
will have the right to enter upon the Leased Premises with reasonable prior
notice (except in the event of an emergency, in which case no notice will be
required) and without undue interference with Tenant’s business operation to
inspect same to ensure that all parts of the Leased Premises are maintained in
the repair and condition required hereunder, and Tenant will not be entitled to
any abatement or reduction in rent by reason thereof. Landlord will not be
required to maintain, repair or rebuild all or any part of the Leased Premises.
Tenant waives the right to require Landlord to maintain, repair or rebuild all
or any part of the Leased Premises or make repairs at the expense of Landlord
pursuant to any Legal Requirements, agreement, contract, covenant, condition or
restrictions at any time.


(e)If Tenant is in default under any of the provisions of this Section 12, then
Landlord may, after thirty (30) days’ notice to Tenant and failure of Tenant to
commence to cure during said period or to diligently prosecute such cure to
completion once begun, but immediately upon notice in the event of an emergency
(that is, imminent danger of injury to persons or property), do whatever is
necessary to cure such default as may be reasonable under the circumstances for
the account of and at the expense of Tenant. In the event of an emergency,
before Landlord may avail itself of its rights under this subsection, Landlord
must notify Tenant and any designated on-site manager identified by Tenant of
the situation by phone or other available communication. All actual and
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) so incurred by Landlord will constitute Additional
Rent payable by Tenant under this Lease and will be paid by Tenant to Landlord
within ten (10) business days after Landlord’s demand. The foregoing provisions
will in no way reduce or lessen Tenant’s responsibilities and liabilities under
this Lease pertaining to the maintenance and repair of the Leased Premises.


(f)Without limiting any other provision of this Lease, if (X) any Improvement
now existing or hereafter constructed by or on behalf of Tenant (i) encroaches
upon any setback or any property, street or right-of-way adjoining any Location;
(ii) violates the provisions of any Easement Agreement, or zoning Laws affecting
any Location; (iii) hinders or obstructs any Easement Agreement to which any
Location is subject; or (iv) impairs the rights of others in, to or under any of
the foregoing, and (Y) a Governmental Authority, adjacent landowner or other
third party (other than Landlord) that makes a written claim, demand, or
commences or threatens legal proceedings seeking the removal or elimination of
such encroachment or violation or seeking some other remedy at law or in equity
affecting Landlord, Tenant, any Lease Guarantor, this Lease or any Location,
then subject to Tenant’s right to contest under Section 9 above, Tenant shall
either (A) obtain from all necessary parties waivers, variances or settlements
of all claims, liabilities




--------------------------------------------------------------------------------




and damages resulting from each such encroachment, violation, hindrance,
obstruction or impairment, whether the same shall affect Landlord, Tenant or
both, or (B) take such action as shall be necessary to remove all such
encroachments, hindrances or obstructions and to end all such violations or
impairments, including, if necessary, making Alterations. This Section 12(f)
shall survive the expiration, termination, or rejection in bankruptcy of the
Lease; provided, however, Tenant shall have no obligation under this Section
12(f) after the expiration or earlier termination of this Lease with respect to
the condition of any Improvement that existed on the Commencement Date.


(g)Tenant acknowledges that it has received and accepts the Leased Premises in
the condition disclosed by those certain Property Condition Reports listed on
Schedule 3 attached hereto.


(h)To the extent assignable and permitted under applicable Laws, Landlord hereby
conditionally assigns, without recourse or warranty whatsoever, to Tenant, all
warranties, guaranties and indemnities, if any, express or implied, and similar
rights which Landlord may have against any manufacturer, seller, engineer,
contractor or builder in respect of any of the Leased Premises, including, but
not limited to, any rights and remedies existing under contract or pursuant to
the Uniform Commercial Code (collectively, the “guaranties”). Such assignment
shall remain in effect during the Term until expiration or earlier termination
of this Lease. Landlord shall also retain the right to enforce any guaranties so
assigned in the name of Tenant upon the occurrence of an Event of Default
hereunder. Landlord hereby agrees to execute and deliver, at Tenant’s sole cost
and expense, such further documents as Tenant may reasonably request (and which
in the good faith judgment of Landlord, do not adversely affect Landlord’s
interest in any of the guaranties), in order that Tenant may have the full
benefit of the assignment effected or intended to be effected by this Section
12(h). Upon the expiration or termination of this Lease, the guaranties shall
automatically revert to Landlord. The foregoing provision of reversion shall be
self-operative and no further instrument of reassignment shall be required. In
confirmation of such reassignment, Tenant shall execute and deliver promptly any
certificate or other instrument that Landlord may request at Tenant’s sole cost
and expense. Any monies collected by Tenant under any of the guaranties shall be
used to effect the replacement or repair with respect to which such monies were
claimed.


13.Alterations, Replacements and Additions.


(a)Tenant may make any Alteration that is not a Structural Alteration without
the prior written consent of Landlord, provided that: (i) the estimated cost of
any such Alteration (or series of related Alterations) does not exceed $250,000;
(ii) Tenant agrees to provide as-built plans and specifications or record
drawings to Landlord upon completion to the extent required by applicable Legal
Requirements, this Lease or otherwise obtained by Tenant in making any such
Alteration; (iii) no Event of Default exists; and (iv) the Alteration (or series
of related Alterations) would not result in a material diminution in the value
of any Location.


(b)Landlord’s prior written consent (which consent will not be unreasonably
withheld, conditioned or delayed) is required, in each instance, for any
Alteration (or series of related Alterations) that is a Structural Alteration or
is not a Structural Alteration but does not satisfy requirements (i)-(iv),
inclusive, in Section 13(a) (each a “Consent Required Alteration”). All Consent
Required Alterations must be performed under the supervision of a licensed
architect or engineer in accordance with detailed plans and specifications that
are submitted to Landlord at the time Landlord’s consent is sought.


(c)All Alterations made by Tenant shall (i) be performed in a good and
workmanlike manner and expeditiously completed in compliance in all material
respects with all Legal Requirements; and (ii) comply in all material respects
with all Insurance Requirements; and (iii) (except for Tenant’s Property) be the
property of Landlord and subject to this Lease. Tenant shall: (A) procure and
pay for all Permits and licenses required in connection with any Alteration; (B)
promptly pay all costs and expenses of any Alteration and must discharge (by
payment, bonding or otherwise) all liens filed against the Leased Premises
arising out of the same; and (C) execute and deliver to Landlord any document
reasonably requested by Landlord evidencing the assignment to Landlord of all
estate, right, title and interest (other than the leasehold estate created
hereby) of Tenant or any other Person in or to any Alteration (other than
Tenant’s Property). In addition, Tenant shall not construct upon the Land any
additional buildings without having first obtained the prior written consent of
Landlord, in each instance.






--------------------------------------------------------------------------------




(d)As of the Commencement Date, Tenant desires to perform the New Line Work with
respect to the Ohio Location. Landlord hereby grants permission, at Tenant’s
option to complete, to Tenant’s performance of the New Line Work subject to and
in accordance with the terms of this Lease.


14.Liens. Subject to Tenant’s right to contest in accordance with Section 9 of
this Lease, Tenant shall not, directly or indirectly, create or permit to be
created or to remain and shall promptly discharge, bond over or remove any lien,
levy, encumbrance or security interest on any of the Leased Premises or on any
Rent or any other sums payable by Tenant under this Lease, other than any
Mortgage, the Permitted Encumbrances, any Leasehold Mortgage in favor of a
Qualified Leasehold Mortgagee in (subject to and in accordance with Section 45
of this Lease, including, without limitation, the requirement that any such
Leasehold Mortgage not encumber Landlord’s interest in any of the Leased
Premises), and any mortgage, lien, encumbrance or other charge created by or
resulting solely from any act or omission of Landlord. NOTICE IS HEREBY GIVEN
THAT LANDLORD SHALL NOT BE LIABLE FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED
OR TO BE FURNISHED TO TENANT OR TO ANYONE HOLDING OR OCCUPYING ANY OF THE LEASED
PREMISES THROUGH OR UNDER TENANT, AND THAT NO MECHANICS’ OR OTHER LIENS FOR ANY
SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF
LANDLORD IN AND TO ANY OF THE LEASED PREMISES. LANDLORD MAY AT ANY TIME, AND AT
LANDLORD’S REQUEST TENANT SHALL PROMPTLY, POST ANY NOTICES ON THE LEASED
PREMISES REGARDING SUCH NONLIABILITY OF LANDLORD. ADDITIONALLY, LANDLORD SHALL
HAVE THE RIGHT TO RECORD A NOTICE OF NON-RESPONSIBILITY (OR SUCH OTHER SIMILAR
DOCUMENT) IN THE OFFICIAL RECORDS OF THE COUNTY WHERE THE LEASED PREMISES ARE
LOCATED, REGARDING LANDLORD’S NON-LIABILITY FOR ANY LABOR, SERVICES OR MATERIALS
FURNISHED OR TO BE FURNISHED TO TENANT OR TO ANYONE HOLDING OR OCCUPYING ANY OF
THE LEASED PREMISES THROUGH OR UNDER TENANT.


15.Indemnification. Except for the gross negligence or willful misconduct of any
Indemnified Party, Tenant shall pay, protect, indemnify, defend, save and hold
harmless each and every Indemnified Party from and against any and all Losses
and Costs, howsoever caused, without regard to the form of action and whether
based on strict liability, negligence or any other theory of recovery at law or
in equity, arising from any matter pertaining to: (a) the use, non-use,
occupancy, ownership, operation, condition, design, construction, alteration,
improvement, maintenance, repair or restoration of the Leased Premises or any
part thereof; (b) any casualty in any manner at or about the Leased Premises,
whether or not any Indemnified Party has or should have knowledge or notice of
any defect or condition causing or contributing to such casualty; (c) any
violation, default or breach by Tenant of any provision or covenant of this
Lease, any contract or agreement to which Tenant is a party, any Legal
Requirement or any Permitted Encumbrance, Easement Agreement, or other
encumbrance consented to by Tenant; (d) any alleged, threatened or actual
Hazardous Condition or Environmental Violation; (e) any act or omission of
Tenant or its agents, contractors, licensees, subtenants or invitees; (f) injury
to or death of any person, or damage to or loss of property, on or about any of
the Leased Premises, (g) a contest of any Imposition; or (h) liens against the
Leased Premises in violation of this Lease. In case any action or proceeding is
brought against any of the Indemnified Parties by reason of any such Loss,
Tenant covenants upon notice from Landlord or Lender to defend the Indemnified
Parties in such action, with the expenses of such defense paid by Tenant, and
the Indemnified Parties will cooperate and assist in the defense of such action
or proceeding at no cost to the Indemnified Parties if reasonably requested so
to do by Tenant. TENANT UNDERSTANDS AND AGREES THAT THE FOREGOING
INDEMNIFICATION OBLIGATIONS OF TENANT ARE EXPRESSLY INTENDED TO AND SHALL INURE
TO THE BENEFIT OF THE INDEMNIFIED PARTIES EVEN IF SOME OR ALL OF THE MATTERS FOR
WHICH SUCH INDEMNIFICATION IS PROVIDED ARE CAUSED OR ALLEGED TO HAVE BEEN CAUSED
BY THE SOLE, SIMPLE, JOINT OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY OF ANY
OF THE INDEMNIFIED PARTIES, BUT NOT TO THE EXTENT CAUSED BY THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF ANY OF THE INDEMNIFIED PARTIES. In case any action or
proceeding is brought against any Indemnified Party by reason of any such Loss:
(A) Tenant may, except in the event of a conflict of interest or a dispute
between Tenant and any such Indemnified Party or during the continuance of an
Event of Default, retain its counsel on behalf of Tenant and such Indemnified
Party to defend such action (it being understood that Landlord may employ
counsel of its choice to monitor the defense of any such action, at Tenant’s
cost and expense); and (B) such Indemnified Party shall notify Tenant to resist
or defend such action or proceeding by retaining counsel reasonably satisfactory
to such Indemnified Party, and such Indemnified




--------------------------------------------------------------------------------




Party will cooperate and assist in the defense of such action or proceeding if
reasonably requested so to do by Tenant. In the event of a conflict of interest
or dispute or during the continuance of an Event of Default, Landlord shall have
the right to select counsel, and the reasonable cost of such counsel shall be
paid by Tenant. For the purposes of this Section 15, the term “gross negligence”
shall not include gross negligence imputed as a matter of law to any Indemnified
Party solely by reason of Landlord’s interest in the Leased Premises or
Landlord’s failure to act in respect of matters which are or were the obligation
of Tenant under this Lease. All obligations of Tenant under this Section 15
shall survive any termination, expiration or rejection in bankruptcy of this
Lease.


16.Release. Tenant releases all Indemnified Parties and agrees that no
Indemnified Party shall be liable, under any circumstances (except in the event
of, and then only to the extent directly attributable to, an Indemnified Party’s
gross negligence or willful misconduct), for any loss, injury, death or damage
to person or property (including but not limited to the business or any loss of
income or profit therefrom) of Tenant, Tenant’s members, officers, directors,
shareholders, agents, employees, contractors, customers, invitees or any other
person in or about the Leased Premises, whether the same are caused by: (a)
fire, explosion, falling plaster, steam, dampness, mold, electricity, gas,
water, rain or other act of God; (b) breakage, leakage or other defects of
sprinklers, wires, appliances, plumbing fixtures, water or gas pipes, roof, air
conditioning, lighting fixtures, street improvements, or subsurface
improvements; (c) theft, acts of God, acts of the public enemy, riot, strike,
insurrection, war, terrorism, power failures, blackouts, energy or power
shortages, court order, requisition or order of governmental body or authority;
(d) any act or omission of any other occupant of the Leased Premises or any
other party; (e) operations in construction of any private, public or
quasi-public work; or (f) any other cause, including damage or injury which
arises from the condition of the Leased Premises, from occupants of adjacent
property, from the public, or from any other sources or places, and regardless
of whether the cause of such damage or injury or the means of repairing the same
are inaccessible to Tenant, or which may arise through repair, alteration,
improvement or maintenance of any part of the Leased Premises or failure to make
any such repair, from any condition or defect in, on or about the Leased
Premises including any Environmental Violation, Hazardous Condition, or the
presence of any mold or any Hazardous Substance, or from any other condition or
cause whatsoever. For the purposes of this Section 16, the term “gross
negligence” shall not include gross negligence imputed as a matter of law to any
Indemnified Party solely by reason of Landlord’s interest in the Leased Premises
or Landlord’s failure to act in respect of matters which are or were the
obligation of Tenant under this Lease. The terms of this Section 16 shall
survive any termination, expiration or rejection in bankruptcy of this Lease.


17.Insurance.


(a)Tenant shall obtain and maintain in full force and effect at all times during
the Term the following insurance on or in connection with the Leased Premises:


(i)Insurance (on an occurrence basis) against loss, damage or destruction to the
Leased Premises caused by any peril covered by “Causes of Loss - Special Form”
policy of insurance, including, without limitation, coverage by endorsement for
water damage, flood insurance (if any of the Leased Premises is in a Special
Flood Hazard Area), earthquake insurance (if any of the Leased Premises is in an
earthquake zone) and other risks which at the time are included under “extended
coverage” endorsements, at least as broad as ISO form CP 1030 (or its current
equivalent), without any exclusions other than standard printed exclusions and
other exclusions acceptable to Landlord, in Landlord’s commercially reasonable
discretion. The policy or policies for such insurance shall provide for loss
payable to Landlord or its Lender (if Lender’s name and address have been
provided to Tenant), with deductibles of not more than $500,000 per occurrence
and with all co-insurance provisions waived. The amount of the insurance
required by this Section 17(a)(i) shall be in an amount not less than the actual
replacement cost of the Improvements (replacement cost new, including coverage
for the cost of debris removal and coverage for the cost of complying with
building, zoning, safety, land use and other Laws as a result of any Casualty or
loss) as to prevent application of co-insurance provisions.


(ii)Business income/rental value insurance at limits sufficient to cover one
hundred percent (100%) of the annual Rent payable to Landlord with a period of
indemnity not less than one (1) year from time of loss.






--------------------------------------------------------------------------------




(iii)If any boilers or other pressure vessels or systems are installed in the
Buildings, boiler and machinery insurance in an amount equal to the full
replacement value thereof.


(iv)Insurance (on an occurrence basis) against loss, damage or destruction to
Tenant’s Property caused by any peril covered by “Causes of Loss - Special Form”
policy of insurance. The amount of the insurance required by this Section
17(a)(iv) shall be in commercially reasonable amounts, as determined by Tenant.


(v)Commercial General Liability insurance and/or umbrella liability insurance
(on an occurrence basis) providing coverage at least as broad as ISO form CG 00
01 12 07 (or its current equivalent), against claims for bodily injury, death or
property damage occurring on, in or about the Leased Premises in the minimum
amounts of $5,000,000 for bodily injury or death to any one person, $5,000,000
for any one accident and $5,000,000 for property damage to others or in such
greater amounts as are then customary for property similar in use to the Leased
Premises, with deletions of contractual liability exclusions with respect to
personal injury and with defense to be provided as an additional benefit and not
within the limits of liability and with deductibles of not more than $250,000
per occurrence.


(vi)Worker’s compensation insurance in amounts necessary to comply with
applicable Legal Requirements, covering all persons employed by Tenant in
connection with any work done on or about any of the Leased Premises for which
claims for death, disease or bodily injury may be asserted against Landlord,
Tenant or any of the Leased Premises or, in lieu of such Worker’s Compensation
Insurance, a program of self-insurance or a non-subscriber system complying with
all applicable Legal Requirements.


(vii)During any period in which substantial Alterations at the Leased Premises
are being undertaken, builder’s risk insurance covering the total completed
value including any “soft costs” with respect to the Improvements being altered
or repaired (on a completed value, non‑reporting basis), replacement cost of
work performed and equipment, supplies and materials furnished in connection
with such construction or repair of such Improvements or Tenant’s Property,
together with such “soft cost” endorsements and such other endorsements as
Landlord may reasonably require and general liability, worker’s compensation and
automobile liability insurance with respect to the Improvements being
constructed, altered or repaired.


(viii)Automobile Liability Insurance not less than $1,000,000.00 per occurrence
covering all owned and non-owned vehicles.


(ix)Such other insurance (or other terms with respect to any insurance required
pursuant to this Section 17(a), including without limitation, amounts of
coverage, deductibles, and form of mortgagee clause) as Landlord may reasonably
require, which at the time is usual and commonly obtained in connection with
properties similar in type of building size, use and location of the Leased
Premises; provided, however, this clause (ix) shall not be invoked by Landlord
no more than once every five (5) years during the Term.


(b)Tenant agrees that all insurance that Tenant is required to carry pursuant to
this Section 17 will be written by companies authorized to do business in the
state in which any Location is located and carrying a claims paying ability of
at least A:XII by A.M. Best or A by Standard and Poor’s, as applicable. The
insurance required under Section 17(a)(i), (ii), (iii), (v), (vii), (viii) and
(ix) will name Landlord and Lender (if Lender’s name and address have been
provided to Tenant) as an additional insured as their respective interests may
appear. Tenant agrees that the insurance required under Sections 17(a)(i), (ii),
(iii) and (vii) shall bear a loss payee endorsement in favor of Landlord or, at
Landlord’s request, a mortgagee endorsement in favor of Lender under any
Mortgage, and any loss under any such policy will be payable to Landlord or
Lender, as applicable, to be held and applied by Landlord or Lender toward
restoration pursuant to provisions and procedures of this Lease, and contain an
ordinance or law coverage endorsement. Every policy referred to in Section 17(a)
will provide that any loss otherwise payable thereunder will be payable
notwithstanding: (i) any act or omission of Landlord or Tenant which might,
absent such provision, result in a forfeiture of all or a part of such insurance
payment; (ii) the occupation or use of any of the Leased Premises for purposes
more hazardous than those permitted by the provisions of such policy; (iii) any
foreclosure or other action or proceeding taken by Lender pursuant to any
provision of any Loan document with Lender or other document




--------------------------------------------------------------------------------




evidencing or securing the Loan upon the happening of an event of default
therein; or (iv) any change in title to or ownership of any of the Leased
Premises.


(c)Tenant shall promptly comply with and conform to all Insurance Requirements
in all material respects. If any insurance required to be maintained by Tenant
under this Lease will expire, be withdrawn, become void or voidable, for any
reason, including a breach of any condition thereof by Tenant or the failure or
impairment of the capital of any insurer, Tenant shall immediately obtain new or
additional insurance reasonably satisfactory to Landlord. All insurance required
to be maintained by Tenant under this Lease shall be primary to, and
non-contributing with respect to, any insurance maintained by Landlord. Tenant
shall pay as they become due all premiums and costs, including losses falling
within deductibles, for the insurance required by this Section 17, shall renew
or replace each policy and deliver to Landlord evidence of the payment of the
full premium therefor or installment then due at least ten (10) days prior to
the expiration date of such policy. Prior to the Commencement Date, and upon
each renewal or replacement of such insurance, Tenant shall deliver to Landlord
binding certificates of insurance in form of ACORD 28 (Evidence of Property
Insurance) and ACORD 25 (Certificate of Liability Insurance) evidencing all
insurance coverages required to be maintained by Tenant hereunder, together with
an endorsement(s) adding Landlord and Lender (if Lender’s name and address have
been provided to Tenant) as additional insureds and loss payees, as appropriate,
as their respective interests mays appear, and such certificates shall confirm
that Tenant has obtained all insurance required hereunder. Upon request by
Landlord, Tenant shall promptly forward to Landlord copies of all original
policies and endorsements.


(d)Any insurance which Tenant is required to obtain pursuant to this Lease may
be carried under a “blanket” or umbrella/excess liability policy or policies
covering other properties or liabilities of Tenant, provided that such “blanket”
or umbrella/excess liability policy or policies otherwise comply with the
provisions of this Section 17 and provided further that Tenant shall provide to
Landlord a statement of values annually, amended as necessary based on
replacement cost valuations. A certificate of insurance for each such “blanket”
or umbrella/excess liability policy shall promptly be delivered to Landlord.
Tenant will not carry separate insurance concurrent in form or contributing in
the event of a Casualty with that required in this Section 17 unless: (i)
Landlord’s prior written consent has been obtained; (ii) Landlord and any Lender
are included therein as named additional insureds and loss payees (as
applicable), with loss payable to Landlord or such Lender; and (iii) such
separate insurance does not conflict and complies with the other provisions of
this Section 17. Tenant will promptly notify Landlord of any such separate
insurance and will deliver to Landlord the original policies thereof.


(e)The minimum policy limits for all policies required to be maintained by
Tenant hereunder will not in any way affect or limit Tenant’s indemnification,
defense, release and hold harmless obligations set forth in this Lease and will
not limit the liability of Tenant for its acts or omissions as provided in this
Lease. Any policies, including any policy now or after the Commencement Date,
carried by Landlord or Lender, will serve as excess coverage. The per occurrence
and annual aggregate limits for all insurance required to be maintained by the
Tenant hereunder may be increased by Landlord from time to time to reflect
current market conditions (not more frequently than once every five years) in a
manner consistent with the provisions of Section 17(a)(ix) above.


(f)Notwithstanding anything contained in this Lease to the contrary, each party
hereto hereby waives any and all rights of recovery, claim, action or cause of
action, against the other party and its agents, officers, and employees, for any
loss, expense, or damage that may occur to the Leased Premises, including the
Improvements, regardless of cause or origin, including the negligence of the
other party and its agents, officers, and employees, without prejudice to any
waiver or indemnity provisions applicable to Tenant and any limitation of
liability provisions applicable to Landlord hereunder, to the extent of such
party’s receipt of insurance proceeds on account of such loss or damage, of
which provisions Landlord and Tenant shall notify all insurers. Landlord and
Tenant agree that any policies presently existing or obtained on or after the
Commencement Date (including renewals of present policies) will include a clause
or endorsement to the effect that any such waiver will not adversely affect or
impair said policies or prejudice the right of the insured to recover thereunder
and that the insurer expressly waives its rights of subrogation against Landlord
or Tenant, as the case may be, with respect to any claims under any such
policies.






--------------------------------------------------------------------------------




(g)Following the occurrence of (i) the existence of an Event of Default in
connection with a breach or violation of this Section 17, and (ii) delivery to
Tenant of a written request therefor from Landlord, Tenant shall pay insurance
premiums for the insurance policies that Tenant is required to carry under this
Lease to Landlord (in lieu of Tenant’s insurance carriers) at least forty-five
(45) days in advance of their respective due dates (the “Insurance Premium
Reserve”). Landlord shall use the funds in the Insurance Premium Reserve to pay
such insurance premiums as the same become due. Following the imposition of the
Insurance Premium Reserve, in the event Tenant completes a twelve (12) month
consecutive period without the existence of an Event of Default in connection
with a breach or violation of this Section 17, then following written request by
Tenant, Landlord shall disburse any funds in the Insurance Premium Reserve to
Tenant and Tenant will no longer be obligated to pay the insurance premiums to
Landlord in lieu of Tenant’s applicable insurance carrier unless Tenant again
breaches or violates this Section 17.


(h)To the extent that any of the insurance required under this Section 17 cannot
be obtained at commercially reasonable rates or is no longer usual or customary
in connection with properties similar to the Leased Premises operating as
Permitted Facilities, then Tenant may, by written notice to Landlord, propose
one or more modifications to the requirements set forth in this Section 17 (each
an “Insurance Change Request”). Landlord agrees to consider any Insurance Change
Request in good faith and consult with any existing Lender, as necessary, and
shall not unreasonably withhold or condition or delay consent. If Landlord
consents to one or more such modifications proposed by Tenant, then such
modifications will not take effect unless and until Landlord, Tenant and Lease
Guarantor have entered into a written amendment of this Lease in accordance with
this terms hereof. Notwithstanding the foregoing, Landlord and Tenant agree that
Landlord shall not be required to consent to any Insurance Change Request that
would conflict with any Mortgage, but, in the case of such a conflict, Landlord
will use commercially reasonable efforts (at Tenant’s expense) to have the
applicable Mortgage modified.


18.Casualty and Condemnation: Claims.


(a)Tenant shall promptly notify Landlord of any damage or destruction of any
Location in excess of $250,000. Said notification shall include: (i) the date of
the damage or destruction and the Location damaged, (ii) the nature of the
damage or destruction together with a general description of the extent of such
damage or destruction, (iii) a preliminary estimate of the cost to repair,
rebuild, restore or replace the affected Improvements, and (iv) a preliminary
estimate of the schedule to complete the repair, rebuilding, restoration or
replacement of the affected Improvements. Tenant will have the right to
prosecute, settle or contest any claim or adjustment under any insurance policy
and Landlord shall have the right to join with Tenant therein, provided that any
final adjustment, settlement or compromise of any claim under the insurance
policies set forth in Section 17(a) will be subject to the prior written
approval of Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed. Following the occurrence of either (x) an Event of
Default, or (y) a failure by Tenant to diligently prosecute any claim under any
insurance policies set forth in Section 17, which failure remains uncured within
fifteen (15) days following written notice from Landlord, then, in the event of
either of the foregoing (x) or (y), Landlord will have the right to prosecute or
contest, or to require Tenant to prosecute or contest any such claim,
adjustment, settlement or compromise. Tenant agrees to sign, upon the request of
Landlord, all proofs of loss, receipts, vouchers and releases required by
applicable insurers.


(b)Promptly upon Tenant receiving notice or otherwise obtaining knowledge of the
institution of or intention to institute any proceeding for Condemnation, Tenant
shall notify Landlord thereof and provide copies of any written notices or other
information. So long as no Event of Default exists and is continuing, Tenant is
authorized to negotiate the amount of any Net Award related to such
Condemnation, and Landlord will have the right to join with Tenant therein at
any time; provided, however, that no agreement with any condemnor in settlement
or under threat of any Condemnation will be made by Tenant without the express
written consent of Landlord, which consent will not be unreasonably withheld,
conditioned or delayed. If an Event of Default exists and is continuing,
Landlord will be solely authorized to collect, settle and compromise the amount
of any Net Award and Tenant will not be entitled to participate with Landlord in
any Condemnation proceeding or negotiations under threat thereof or to contest
the Condemnation or the amount of the Net Award therefor. Subject to the
provisions of this Section 18(b), Tenant hereby irrevocably assigns to Landlord
any award or payment to which Tenant is or may be entitled by reason of any
Condemnation, whether the same will be paid or payable for Tenant’s leasehold
interest hereunder (including bonus




--------------------------------------------------------------------------------




value) or otherwise; provided, however, Tenant shall be entitled to submit its
own separate claim in the event of any such Condemnation with respect to the
relocation costs, business losses or the taking of Tenant’s Property incurred by
Tenant as a result thereof. The rights of Landlord under this Section 18(b) will
also be extended to Lender if and to the extent that any Mortgage so provides.


(c)If a Condemnation occurs that is a Taking of an entire Location or a Taking
of a substantial portion of such Location so as to render the remainder of such
Location unsuitable for restoration or reconfiguration for continued use as a
Permitted Facility, as determined by Landlord in Landlord’s reasonable
discretion, then, upon payment by Tenant of all Base Rent, Additional Rent and
other sums due and payable under this Lease with respect to such Location to and
including the effective date of the Taking, this Lease will be amended as of the
date of the Taking to (i) reduce the then existing Base Rent of this Lease by
the percentage of Base Rent allocated to the subject Location on Schedule 1, and
(ii) release Tenant from its Additional Rent and other obligations and
liabilities with respect to the subject Location after the date of the Taking,
except with respect to all obligations and liabilities of Tenant under this
Lease with respect to the subject Location, actual or contingent, which have
accrued on or prior to the date of the Taking. Landlord will be entitled to and
will receive any and all awards then or thereafter made in such Condemnation
proceedings and Tenant will assign or, in case of any award previously made,
immediately deliver to Landlord such award as may be made; provided, however,
Tenant shall be entitled to submit its own separate claim in the event of any
such Condemnation with respect to the relocation costs, business losses or the
taking of Tenant’s Property incurred by Tenant as a result thereof.


(d)If a Casualty occurs during the last eighteen (18) months of the Term with
respect to a particular Location, provided Tenant has not exercised an Optional
Term and Tenant has provided Landlord with documentation from an independent,
third party contractor that the restoration of the applicable Location (the
“Damaged Location”) shall take more than one hundred eighty (180) days, then,
upon prior written notice to Landlord (“Casualty Termination Notice”), Tenant
shall be entitled to terminate this Lease with respect to such Location,
effective sixty (60) days after the delivery of the Casualty Termination Notice
to Landlord (the “Casualty Termination Date”), provided no Event of Default
exists. Upon payment by Tenant of all Base Rent, Additional Rent and other sums
due and payable under this Lease with respect to such Location to and including
the Casualty Termination Date, all obligations of either party hereunder with
respect to the applicable Location shall cease and this Lease will be amended as
of the Casualty Termination Date to Landlord to (i) reduce the then existing
Base Rent of this Lease by the percentage of Base Rent allocated to the subject
Location on Schedule 2, and (ii) release Tenant from its Additional Rent and
other obligations and liabilities with respect to the subject Location after the
Casualty Termination Date, except with respect to all obligations and
liabilities of Tenant under this Lease with respect to the subject Location,
actual or contingent, which have accrued on or prior to the date of the Taking.
If the Casualty Termination Date is other than the first day of a month, the
Base Rent and any Additional Rent for the month in which such Casualty
Termination Date occurs shall be apportioned based on the date of the Casualty
Termination Date. Landlord will be entitled to and will receive any and all Net
Award then or thereafter made in connection with such Casualty. This Lease shall
continue in full force and effect with respect to the remaining Leased Premises.


19.Casualty and Condemnation: Restoration. Unless this Lease has been terminated
with respect to the subject Location pursuant to Section 18(c) or (d) above,
promptly after the applicable Casualty or Condemnation, Tenant, as required in
Sections 12(a) and 13, shall commence and diligently continue to restore the
applicable Location as nearly as practicable to its value, condition and
character immediately prior to such event (assuming the Location to have been in
the condition required by this Lease). Any Net Award up to and including
$250,000 will be paid by Landlord to Tenant and Tenant shall restore the Leased
Premises in accordance with the requirements of Sections 12(a) and 13 of this
Lease. Landlord shall make any Net Award in excess of $250,000 available to
Tenant for the restoration of the Leased Premises pursuant to and in accordance
with the provisions of Section 20. Tenant shall bear all additional Costs of
such restoration in excess of the Net Award. The proceeds of business
interruption insurance maintained for the benefit of Tenant (expressly excluding
the coverage to be maintained by Tenant for the benefit of Landlord pursuant to
Section 17(a)(ii) of this Lease) shall be paid to Tenant, provided that (i) such
proceeds shall be used in the first instance to timely pay any outstanding Rent
and otherwise satisfy Tenant’s obligations under this Lease; and (ii) no such
payments shall diminish or reduce the insurance payments otherwise payable to or
for the benefit of Landlord hereunder. Except as otherwise expressly provided in
Section 19, if any Casualty (whether or not insured against) or




--------------------------------------------------------------------------------




Condemnation occurs, this Lease will continue, notwithstanding such event, and
there will be no abatement or reduction of Base Rent or any other Monetary
Obligations.


20.Restoration Procedures.


(a)Landlord (or Lender if required by any Mortgage) will hold any Net Award in
excess of $250,000 in a fund (the “Restoration Fund”) and disburse amounts from
the Restoration Fund only in accordance with the following conditions:


(i)prior to commencement of restoration, (A) the architects, contracts,
contractors, plans and specifications for the restoration must be approved by
Landlord, which approval will not be unreasonably withheld, delayed or
conditioned but may be conditioned upon Tenant’s first obtaining additional
insurance, bonds, sureties, waivers or other customary requests of Landlord; and
(B) to the extent required or customary in the state in which such Location is
located, appropriate waivers of mechanics’ and materialmen’s liens must be
filed, if applicable;


(ii)subject to Section 9, at the time of any disbursement, no mechanics’ or
materialmen’s liens must be filed against any of the Leased Premises with
respect to delinquent amounts owed to a contractor that remain undischarged or
unbonded;


(iii)disbursements will be made from time to time in an amount not exceeding the
cost of the work completed since the last disbursement, upon receipt of (A)
satisfactory evidence, including architects’ certificates, of the stage of
completion, the estimated total cost of completion and performance of the work
to date in a good and workmanlike manner in accordance with the contracts, plans
and specifications, (B) waivers of liens, (C) contractors’ and subcontractors’
sworn statements as to completed work and the cost thereof for which payment is
requested, (D) a satisfactory bringdown of title insurance and (E) other
reasonable evidence of cost and payment so that Landlord can verify that the
amounts disbursed from time to time are represented by work that is completed,
in place and free and clear of mechanics’ and materialmen’s lien claims;


(iv)each request for disbursement must be accompanied by a certificate of
Tenant, signed by an authorized officer of Tenant, describing the work for which
payment is requested, stating the cost incurred in connection therewith, stating
that Tenant has not previously received payment for such work and, upon
completion of the work, also stating that the work has been fully completed and
complies with the applicable requirements of this Lease;


(v)Landlord may retain ten percent (10%) of the Restoration Fund until the
restoration is fully completed; and


(vi)such other requirements that are normal and customary practice for the
payment of a general contractor in connection with construction projects similar
in scope and nature to the work being performed by or on behalf of Tenant.


(b)If the Restoration Fund is held by Landlord, the Restoration Fund must not be
commingled with Landlord’s other funds, must be held in accounts insured by any
federal or state agency, and must bear interest at a rate agreed to by Landlord
and Tenant.


(c)Prior to commencement of restoration and at any time during restoration, if
the estimated cost of completing the restoration work free and clear of all
liens, as reasonably determined by Landlord, exceeds the amount of the Net Award
available for such restoration, the amount of such excess shall be paid by
Tenant pursuant to Section 20(e) below.


(d)If any sum remains in the Restoration Fund after completion of the
restoration and any refund to Tenant pursuant to Section 20(e), such sum will be
disbursed to Tenant.






--------------------------------------------------------------------------------




(e)Notwithstanding the foregoing, to the extent that there exists any insurance
deductible, any self-insured retention amount, any shortfall with respect to Net
Award or other similar amounts in connection with the repair or restoration of a
Location, then Tenant shall be obligated to advance from its owns funds any
remaining insurance deductible, self-insured retention amount, shortfall or
other similar amounts prior to Landlord being obligated to make any
disbursements from the Restoration Fund. In no event shall funds held in the
Restoration Fund be used by Landlord for any purpose other than for the
reimbursement of Tenant, whether or not an Event of Default exists and without
setoff, for amounts actually and properly expended by Tenant for the repair and
restoration of a Location following a Casualty or a Condemnation in accordance
with this Lease. If an Event of Default exists, Landlord may, upon notice to
Tenant and thereafter so long as the Event of Default exists, elect to make no
further disbursements to Tenant from the Restoration Fund for work performed
after the date of the Event of Default, and in such case, Landlord may use the
Restoration Fund to pay such Persons engaged by Landlord to undertake such
repair and restoration (provided that excess funds shall be returned to Tenant).


21.Assignment and Subletting.


(a)Tenant shall not cause, suffer or permit any Transfer to occur (including,
without limitation, a Transfer of this Lease or any interest herein) unless, in
each instance, Landlord’s prior written consent has been obtained, which consent
shall not be unreasonably withheld by Landlord. Any purported Transfer lacking
Landlord’s prior written consent shall be void and shall, at Landlord’s sole
option, constitute an Event of Default giving rise to Landlord’s right, among
other things, to terminate this Lease.


(b)If Tenant shall, at any time or from time to time during the Term, desire to
assign this Lease, sublet any portion of the Leased Premises, or otherwise cause
or permit a Transfer to occur (whether or not Landlord’s consent is required
under the terms of this Lease), then, in each instance, Tenant shall deliver
written notice (a “Transfer Notice”) thereof to Landlord at least thirty (30)
days prior to the effective date of such proposed assignment, sublease or other
Transfer, which Transfer Notice shall set forth: (i) the date Tenant desires the
particular Transfer to be effective and a reasonably detailed description of
such proposed Transfer and the Persons involved, together with supporting
documentation reasonably necessary for Landlord to evaluate whether such
proposed Transfer complies with the applicable terms and conditions of this
Lease; (ii) a statement setting forth in reasonable detail the identity of the
proposed assignee, subtenant or other transferee, and any desired change in the
use of any Location, (iii) the proposed assignment, sublease or other Transfer
instrument, and any other agreements relating thereto, and (iv) current
financial information with respect to the proposed assignee or subtenant,
including its most recent financial report. If Tenant identifies certain
information included in the Transfer Notice to be confidential, then, at
Tenant’s request, Landlord agrees to enter into a separate confidentiality
agreement in form and substance reasonably acceptable to Landlord.


(c)By consenting to any assignment, sublease or other Transfer, Landlord does
not acknowledge or approve or make any representations or warranties regarding
the status or condition of the Leased Premises, and no such consent shall be
deemed to be an authorization for or consent to any further, similar or other
assignment, sublease or other Transfer. No acceptance by Landlord of rent from
an assignee, sublessee or other transferee shall release Tenant from any
liability under this Lease. No assignment, sublease or other Transfer, or
Landlord’s consent thereto, shall release Tenant from its obligations hereunder
and Tenant shall, at all times, remain fully liable for payment and performance
of all obligations under this Lease, as obligations of a principal and not as
obligations of a guarantor. No Transfer shall be effective and valid unless and
until Tenant and the applicable transferee executes and delivers to Landlord any
and all documentation reasonably required by Landlord.


(d)Whether or not Landlord consents to any proposed Transfer, Tenant shall,
within ten (10) days after written request by Landlord, reimburse Landlord for
all reasonable costs and expenses incurred by Landlord in connection with its
review thereof. Tenant shall, within ten (10) days after the execution of any
assignment, sublease or other Transfer instrument, deliver to Landlord a
duplicate original copy of such assignment (in recordable form), sublease or
other Transfer instrument.


(e)In no event may Tenant cause, suffer or permit a Transfer involving any
Person whose property or interests are subject to being blocked under any of the
OFAC Laws and Regulations and/or who is in violation of




--------------------------------------------------------------------------------




any of the OFAC Laws and Regulations, and any such Transfer will not be
effective until such Person has provided written certification to Landlord that
(i) neither such Person, nor any Person who owns directly or indirectly any
interest in such Person is in violation of the OFAC Laws and Regulations or has
property or interests that are subject to being blocked under any of the OFAC
Laws and Regulations, and (ii) such Person has taken reasonable measures to
assure that no Person who owns directly or indirectly any interest in such
Person has property or interests that are subject to being blocked under any of
the OFAC Laws and Regulations or is otherwise in violation of the OFAC Laws and
Regulations; provided, however, the covenant contained in this sentence will not
apply to any Person to the extent that such Person’s interest is in or through a
U.S. publicly traded entity.


(f)As a precondition to Landlord’s consent to any proposed sublease of the
Leased Premises, or any part thereof, such sublease must expressly state that:
(i) it does not affect or reduce any of the obligations of Tenant under this
Lease, and that all the obligations of Tenant under this Lease will continue in
full force and effect as obligations of a principal and not as obligations of a
guarantor, as if no sublease had been made; (ii) it does not impose any
additional obligations on Landlord under this Lease; (iii) it is automatically
subject and subordinate to any or all Mortgages and the subtenant will execute a
certificate confirming same within ten (10) days after request; (iv) the terms
and conditions of the sublease are subject and subordinate to the terms and
conditions of this Lease, including Landlord’s rights under this Lease, and that
in the event of any conflict between the terms and conditions of the sublease
and this Lease, the terms and conditions of this Lease will control; (v) it will
automatically terminate and be of no further force or effect upon the scheduled
expiration or, at Landlord’s election, upon the earlier termination of this
Lease; and (vi) the subtenant expressly waives any and all rights at law and in
equity, existing now or in the future, which may provide legal remedies to the
subtenant that are contrary to the terms and conditions of this Lease. Any
sublease failing to comply with the terms of this subsection (f) will be null
and void. As security for performance of its obligations under this Lease,
Tenant hereby grants, conveys and assigns to Landlord all right, title and
interest of Tenant in and to all subleases now in existence or hereinafter
entered into for any or all of the Leased Premises, any and all extensions,
modifications and renewals thereof and all rents, issues and profits therefrom.
Landlord hereby grants to Tenant a license to collect and enjoy all rents and
other sums of money payable under any sublease of any of the Leased Premises,
provided, however, that Landlord will have the absolute right at any time during
the continuance of an Event of Default upon notice to Tenant and any subtenants
to revoke said license and to collect such rents and sums of money and to apply
the same to installments of Base Rent next due and owing. Tenant shall not
accept any rents under any sublease more than thirty (30) days in advance of the
accrual thereof.


(g)Notwithstanding anything in this Section 21 to the contrary, Tenant shall be
permitted to cause, suffer, or permit, without Landlord’s consent, any Transfer
that satisfies all of the terms and conditions set forth in this Section 21(g),
all of which must be satisfied on or before the effective date (or earlier
closing) of such proposed Transfer (each a “Permitted Transfer”):


(i)(A) no Event of Default has occurred and is continuing both as of the date
Tenant delivers the Transfer Notice and as of the date such proposed Transfer
becomes effective; (B) the proposed Transfer would not result in an immediate
violation of a material term or condition of this Lease; (C) if the proposed
Transfer is or relates to a merger, consolidation or other business combination
of Tenant with or into another Person, then, prior to or simultaneously with its
effectiveness, the surviving entity of such merger, consolidation or other
business combination assumes all of the obligations of Tenant under this Lease
in a manner reasonably acceptable to Landlord and otherwise in accordance with
the terms and conditions of this Lease; (D) if the proposed Transfer is or
relates to a sale or transfer of the assets of Tenant then, prior to or
simultaneously with its effectiveness, the purchaser or transferee of such
assets assumes all of the obligations of Tenant under this Lease in a manner
reasonably acceptable to Landlord and otherwise in accordance with the terms and
conditions of this Lease and the Lease Guaranty; (E) if the proposed Transfer is
or relates to an assignment of Tenant’s entire interest in this Lease to a
Person, then such Person has expressly assumed all the obligations and
liabilities of Tenant under this Lease, actual, contingent and accrued, in a
manner reasonably acceptable to Landlord and otherwise in accordance with the
terms and conditions of this Lease; (F) immediately after the effectiveness of
the proposed Transfer, either (i) Tenant is a Credit Entity, or (ii) another
Person that is a Credit Entity has expressly assumed or guaranteed all of the
obligations and liabilities of Tenant under this Lease, actual, contingent and
accrued, in a manner reasonably acceptable to Landlord and otherwise in
accordance with the terms and conditions of this Lease; (G) immediately after
the effectiveness of the proposed Transfer, Tenant’s




--------------------------------------------------------------------------------




business and operations will be managed and operated by a Person reasonably
experienced in management and operation of a Permitted Facility and having a
favorable business and operational reputation and character; (H) if the proposed
Transfer requires or otherwise involves an additional guaranty of this Lease,
then such Person shall have executed and delivered to Landlord a written
guaranty of this Lease in form and substance reasonably satisfactory to Landlord
whereby such Person guarantees the full payment and performance of all of the
obligations and liabilities of Tenant under this Lease in a manner reasonably
acceptable to Landlord and otherwise in accordance with the terms and conditions
of this Lease; and (I) Tenant has delivered a Transfer Notice to Landlord not
less than thirty (30) days prior to the effectiveness of the proposed
assignment, which Transfer Notice shall include, without limitation,
documentation and other information reasonably necessary to confirm the
satisfaction of the conditions precedent set forth in this Section 21(g).


(ii)Notwithstanding anything herein to the contrary, no Transfer shall qualify
as a Permitted Transfer if such Transfer involves or would result in any of the
following: (A) a Person that is a party to any bankruptcy, insolvency,
rearrangement or similar actions or proceedings, whether voluntary or
involuntary, or a party to any material actions, suits, proceedings or
investigations (pending or threatened); (B) a Person whose property or interests
are subject to being blocked under any of the OFAC Laws and Regulations and/or
who is in violation of any of the OFAC Laws and Regulations; (C) a change in the
nature of the business conducted at any Location that is reasonably likely to
have a materially deleterious effect to the condition or value of any Location
or reputation of Landlord; or (D) a Material Impact.


(iii)For the purposes of this Section 21(g), the following terms shall have the
meanings set forth below:


(A)“Consolidated EBITDA” means, with respect to a Person, as of the end of any
fiscal quarter (x) the sum of net income, depreciation, amortization, and, if
any, all adjustments deducted in determining net income and reflected in the
GAAP to non-GAAP reconciliation of operating income disclosed in such Person’s
earnings releases for such periods (provided cash charges shall not exceed
$15,000,000 in any trailing eighteen (18) month period), other non-cash charges
to net income, interest expense, income and franchise (or similar) Tax expense,
minus (y) non-cash credits to net income, in each case of such Person and its
Subsidiaries determined and consolidated in accordance with GAAP for the six (6)
fiscal quarters then ending; provided, that notwithstanding any provision in the
foregoing definition, all non-cash charges (with no dollar limitation) to net
income will be added back to net income when accrued, regardless of whether any
such non-cash charge is expected to result in any future cash payment but, to
the extent any such non-cash charge determined pursuant to the foregoing
definition results in any future cash payment (1) in excess of an aggregate
amount of $15,000,000 in any trailing eighteen (18) month period (excluding any
payment relating to the Wage and Labor Dispute) or (2) in the case of the Wage
and Labor Dispute in excess of an aggregate amount of $16,500,000, Consolidated
EBITDA will be reduced by the amount of such excess at such future time.


(B)“Credit Entity” means any Person engaged in a business or activity in which
such Person qualifies under at least one of the following subsections (A) or
(B), each as determined in accordance with GAAP immediately after the
effectiveness of the proposed Transfer (giving effect thereto): (A) such Person
has maintained at all times during the immediately preceding eighteen-month
period (1) a tangible net worth of no less than $300,000,000, (2) a ratio of
total debt to Consolidated EBITDA of less than 3.7 to 1.0, and (3) a ratio of
total debt to equity of less than 1.5 to 1.0; or (B) the rating assigned to the
senior unsecured long term indebtedness of such Person by Standard & Poor’s is
“BB” or higher, or a comparable rating by any rating agency reasonably
acceptable to Landlord.


(C)Wage and Labor Dispute” means those matters raised and subject to the
settlement involving the Thorn v. Bob Evans Farms, Inc., Civil Action
2:12-cv-768 (S.D. Ohio) (“Snodgrass Litigation”), Utterback v. Bob Evans Farms,
Case No. CV14826909 (Court of Common Pleas of Cuyahoga County, Ohio), Mackin v.
Bob Evans Farms, Case No. 2:14-cv-450 (S.D. Ohio) lawsuits; whereby the claims
of assistant managers employed by Bob Evans Farms LLC (dba Bob Evans
Restaurants) are resolved except individuals formerly




--------------------------------------------------------------------------------




employed in the assistant manager position who had received notice of the
Snodgrass Litigation and chose not to opt into that lawsuit.


(iv)Tenant shall, at Tenant’s sole cost and expense, execute and deliver to
Landlord, any other reasonable instruments and documents requested by Landlord
in connection with the Permitted Transfer.


(h)Notwithstanding anything in Section 21(a) to the contrary, Tenant shall have
the right at any time during the Term, without the consent of Landlord, to
sublease a Location to an Affiliate of Tenant, so long as, in each instance, the
following conditions precedent have all been satisfied (each an “Affiliate
Sublease”): (i) no Event of Default has occurred and is continuing both as of
the date Tenant delivers the Transfer Notice and as of the date such proposed
Affiliate Sublease becomes effective; (ii) the proposed Affiliate Sublease is
not reasonably expected to result in an immediate violation of a material term
or condition of this Lease; (iii) all requirements set forth in Section 21(f)
applicable to a sublease have been satisfied prior to its effectiveness; (iv)
such Location remains a Permitted Facility; and (v) at least thirty (30) days
prior to such subletting, Tenant furnishes Landlord with the name of such
Affiliate and a written certification from a duly authorized officer of Tenant
certifying to Landlord that such subtenant is an Affiliate of Tenant, together
with supporting documentation reasonably necessary for Landlord to confirm
Tenant’s compliance with this Section 21(h).


(i)Notwithstanding anything in Section 21(a) to the contrary, Tenant shall have
the right at any time during the Term, without the consent of Landlord, to
assign Tenant’s entire interest in this Lease to an Affiliate of Tenant
(“Affiliate Assignee”) so long as, in each instance, all of the terms and
conditions set forth in this Section 21(i) are timely satisfied (each, an
“Affiliate Assignment”): (i) no Event of Default has occurred and is continuing
both as of the date Tenant delivers the Transfer Notice and as of the date such
proposed Affiliate Assignment becomes effective; (ii) the proposed Affiliate
Assignment is not reasonably expected to result in an immediate violation of a
material term or condition of this Lease; (iii) the Affiliate Assignee shall
assume (jointly and severally) all of the obligations of Tenant hereunder by an
instrument in writing in form and substance reasonably satisfactory to Landlord
and otherwise in accordance with the terms and conditions of this Lease; and
(iv) Tenant shall not be released from any of the obligations of Tenant
hereunder, whether occurring prior to or after the effective date of such
Affiliate Assignment, and if requested by Landlord, Tenant shall execute a
written guaranty of this Lease in a form satisfactory to Landlord; (v) no Lease
Guarantor shall be released of any of its obligations under any Lease Guaranty,
and each Lease Guarantor shall execute a written reaffirmation of its
obligations thereunder in form and substance reasonably satisfactory to Landlord
and deliver the same to Landlord along with the Transfer Notice; (vi) Tenant has
delivered a Transfer Notice to Landlord not less than thirty (30) days prior to
the effectiveness of the proposed Affiliate Assignment notifying Landlord of
Tenant’s intention to enter into such Affiliate Assignment, the effective date
thereof, any proposed change in the address for notices, copies of any documents
required hereunder in connection with the Affiliate Assignment, and such other
supporting documentation reasonably necessary for Landlord to confirm Tenant’s
compliance with this Section 21(i); and (vii) on or prior to the effective date
of the proposed Affiliate Assignment, Tenant shall deliver to Landlord executed
copies of the assignment, a written certification from a duly authorized officer
of Tenant certifying to Landlord that such Affiliate Assignee is an Affiliate of
Tenant (together with copies of the organizational documents of such Affiliate
Assignee), as well as any other documents or instruments required hereunder.


(j)No assignment, sublease or other Transfer shall release, affect or reduce any
of the obligations of Tenant hereunder or impose additional obligations on
Landlord under this Lease, and all obligations of Tenant shall continue in full
force and effect as obligations of a principal and not as obligations of a
guarantor, as if no assignment or sublease had been made. Landlord’s consent to
any assignment of this Lease or sublease of any Location (or any portion
thereof) and/or Landlord’s acceptance of rent from an assignee, sublessee or
other transferee shall in no event release Tenant from any liability under this
Lease.


22.Sales by Landlord.


(a)Except as expressly set forth in Section 22(d) below and subject to Section
43 below, this Lease is fully assignable by Landlord, in whole or in part, and
Landlord may sell or otherwise transfer the Leased




--------------------------------------------------------------------------------




Premises, in whole or in part, at any time without Tenant’s consent to any third
party (each a “Third Party Purchaser”). In the event of any such transfer,
Tenant shall attorn to any Third Party Purchaser as Landlord so long as such
Third Party Purchaser and Landlord notify Tenant in writing of such transfer. At
the request of Landlord, Tenant will execute such documents confirming the
agreement referred to above and such other agreements as Landlord may reasonably
request, provided that such agreements do not increase the liabilities and
obligations of Tenant hereunder or otherwise diminish or alter the rights of
Tenant hereunder. Whenever Landlord transfers its interest in the Leased
Premises (whether to a Third Party Purchaser or an Affiliate or subsidiary of
Landlord), Landlord will be automatically released from further performance
under this Lease and from all further liabilities and expenses hereunder,
provided the transferee of Landlord’s interest assumes all liabilities and
obligations of Landlord hereunder, whether arising before or after the date of
such transfer.


(b)In the event that from time to time Landlord desires to partially assign its
interest in the Lease in connection with a sale or transfer of one or more
Locations, then Landlord shall prepare one or more individual lease agreements
in the same form as and consistent with the terms of this Lease (to the extent
possible and applicable) (each, an “Individual Lease Agreement”) and the Base
Rent for each Individual Lease Agreement shall be set in accordance with the
then existing Base Rent under this Lease and the percentage allocated to each
Location on Schedule 1 attached hereto, and upon the assignment by Landlord,
this Lease shall be amended to exclude any such Location(s) from this Lease, and
the Base Rent of this Lease shall be reduced by the amount allocated to the
Individual Lease Agreement(s) in accordance with this Section 22. In such event,
the amendment to this Lease and each Individual Lease Agreement shall be
executed by the parties, as applicable, within fifteen (15) business days after
delivery thereof by Landlord. In addition, Tenant shall, at Landlord’s cost and
expense, execute and deliver to Landlord, within fifteen (15) business days
after delivery thereof by Landlord, any other reasonable instruments and
documents requested by Landlord in connection with the sale or assignment.
Tenant agrees to cooperate reasonably with Landlord in connection with any such
sale or assignment, and Landlord agrees to reimburse Tenant for Tenant’s
reasonable out-of-pocket costs and expenses, including reasonable attorneys’
fees, incurred in connection with this Section 22(b). From and after the
effective date of any such Individual Lease Agreement (and provided Landlord has
conveyed its interest in such Location to the new landlord named in the
Individual Lease Agreement, Landlord will be released from any liability
thereafter arising with respect to the Location(s) covered thereby. In no event
shall Landlord have any liability under any Individual Lease Agreement.


(c)Landlord and Tenant agree that this Lease constitutes a single and
indivisible lease as to all of the Leased Premises collectively, and shall not
be subject to severance or division unless and to the extent, pursuant to this
Section 22, Landlord elects to effect a partial assignment of this Lease. In
furtherance of the foregoing, and except as may result from the amendment of
this Lease to release certain properties and reduce Base Rent in conjunction
with the execution of Individual Lease Agreements pursuant to the terms of this
Section 22, Landlord and Tenant each: (i) waive any claim or defense based upon
the characterization of this Lease as anything other than a master lease of all
the Leased Premises and irrevocably waive any claim or defense which asserts
that the Lease is anything other than a master lease; (ii) covenant and agree
that neither Landlord nor Tenant will assert that this Lease is anything but a
unitary, unseverable instrument pertaining to the lease of all, but not less
than all, of the Leased Premises, (iii) stipulate and agree not to challenge the
validity, enforceability or characterization of the lease of the Leased Premises
as a unitary, unseverable instrument pertaining to the lease of all, but not
less than all, of the Leased Premises, and (iv) shall support the intent of the
parties that this Lease is a unitary, unseverable instrument pertaining to the
lease of all, but not less than all, of the Leased Premises, if, and to the
extent that, any challenge occurs.


(d)So long as this Lease is in effect, no Event of Default has occurred and is
continuing and the particular Location is then being operated as a Permitted
Facility, Landlord agrees not to sell, transfer or otherwise convey fee
ownership of such Location to a Tenant Competitor unless Tenant reasonably
approves the sale. As used herein, “Tenant Competitor” means any Person having
food processing, food manufacturing or restaurant operations as a significant
portion of its business, or any Subsidiary of such Person, or Affiliate of such
Person that was formed for the purpose of circumventing the restriction set
forth in this Section 22(d).


23.Events of Default.






--------------------------------------------------------------------------------




(a)After expiration of any applicable cure period as provided in Sections 23(b)
and 23(c), the occurrence of any one or more of the following will, at the sole
option of Landlord, constitute an “Event of Default” under this Lease:


(i)a failure by Tenant to make any payment of any Monetary Obligation,
regardless of the reason for such failure;


(ii)a failure by Tenant to perform and observe, or a violation or breach of, any
other provision of this Lease not otherwise specifically mentioned in this
Section 23(a) (but expressly excluding (A) any Parent Change of Control (as
defined in the Parent Guaranty) that violates this Lease or any Lease Guaranty,
after which Landlord may only declare an Event of Default on the basis of a
violation of Section 23(a)(xiv) of this Lease; (B) any Transfer that consists
solely of a violation of subsection (vii) of the definition of “Transfer” in
Appendix 1 (i.e., doing or permitting any transaction that is reasonably likely
to result in a Material Impact) after which Landlord may only declare an Event
of Default on the basis of a violation of Section 23(a)(xv) of this Lease; and
(C) any failure by Tenant to cause the Financial Information to comply with
Section 41(f) in which case Landlord may only declare an Event of Default on the
basis of a violation of Section 23(a)(xvi) of this Lease


(iii)any representation or warranty made by Tenant herein or in any certificate,
demand or request made pursuant hereto proves to be incorrect when made in any
material respect;


(iv)a default beyond any applicable cure period or at maturity by Tenant in any
payment of principal or interest on any obligations for borrowed money having a
principal balance of $10,000,000 or more in the aggregate, or in the performance
of any other provision contained in any instrument under which any such
obligation is created or secured (including the breach of any covenant
thereunder), (A) if such payment is a payment at maturity or a final payment, or
(B) if an effect of such default is to cause, or permit any Person to cause,
such obligation to become due prior to its stated maturity;


(v)a default by Tenant beyond any applicable cure period in the payment of rent
under, or in the performance of any other material provision of, any other lease
or leases that have, in the aggregate, rental obligations over the terms thereof
of $10,000,000 or more if the landlord under any such lease or leases commences
to exercise its remedies thereunder;


(vi)a final, non-appealable judgment or judgments for the payment of money in
excess of $10,000,000 in the aggregate (and not substantially covered by
insurance) shall be rendered against Tenant which is reasonably likely to have a
Material Impact and the same shall remain undischarged for a period of ninety
(90) consecutive days;


(vii)Tenant shall (A) voluntarily be adjudicated a bankrupt or insolvent,
(B) seek or consent to the appointment of a receiver or trustee for itself or
for the Leased Premises, (C) file a petition seeking relief under the bankruptcy
or other similar laws of the United States, any state or any jurisdiction, (D)
make a general assignment for the benefit of creditors, or (E) be unable to pay
its debts as they mature or shall admit in writing its inability to pay its
debts when due;


(viii)a court shall enter an order, judgment or decree appointing, without the
consent of Tenant, a receiver or trustee for Tenant or approving a petition
filed against Tenant which seeks relief under the bankruptcy or other similar
laws of the United States, any state or any jurisdiction, and such order,
judgment or decree shall remain undischarged or unstayed ninety (90) days after
it is entered;


(ix)Tenant substantially discontinues its business operations at any Location,
or any Location has been vacated or abandoned for a period of one hundred eighty
(180) days (excluding any period while Tenant is performing repairs or
restoration work following a Casualty or Condemnation as required in Sections 12
and 13 of this Lease); provided, however, that with respect to one and only one
Location, such 180-day period shall be extended to 270 days so long as Tenant
has given Landlord advance written notice of Tenant’s intent to cease operations




--------------------------------------------------------------------------------




at such Location and uses commercially reasonable efforts to arrange for a
sublease of such Location subject to and in accordance with Section 21; and
further provided that if during such 180- or 270-day period, as applicable, a
sublease is executed in compliance with Section 21 with a Person that is not an
Affiliate of Tenant or any Lease Guarantor, such period shall be further
extended as may be reasonably necessary in order to afford the subtenant
additional time to make any necessary Alterations (subject to the terms hereof)
and to move into the Location so long as the subtenant promptly commences and
diligently pursues completion of any such necessary Alterations in accordance
with this Lease and provided that such additional time shall in no event exceed
120 days from the date such sublease is executed in compliance with Section 21;


(x)Tenant shall be liquidated or dissolved or Tenant or any Person holding an
interest in Tenant shall file proceedings towards its liquidation or
dissolution;


(xi)the estate or interest of Tenant in any of the Leased Premises shall be
levied upon or attached in any proceeding and such estate or interest is about
to be sold or transferred or such process shall not be vacated, bonded or
discharged within ninety (90) days after it is made;


(xii)a breach or default under any Lease Guaranty, any other guaranty of this
Lease or any Related Lease, after any applicable notice or cure period
thereunder (but expressly excluding any Parent Change of Control (as defined in
the Parent Guaranty) that violates this Lease or any Lease Guaranty, after which
Landlord may only declare an Event of Default on the basis of a violation of
Section 23(a)(xiv) of this Lease);


(xiii)a Transfer (other than a Permitted Transfer) occurs without the prior
written consent of Landlord (except to the extent that such consent is not
required and Tenant otherwise complies with the provisions of Sections 21 and 45
of this Lease) but expressly excluding (A) any Parent Change of Control (as
defined in the Parent Guaranty) that violates this Lease or any Lease Guaranty,
after which Landlord may only declare an Event of Default on the basis of a
violation of Section 23(a)(xiv) of this Lease; and (B) any Transfer that
consists solely of a violation of subsection (vii) of the definition of
“Transfer” in Appendix 1 (i.e., doing or permitting any transaction that is
reasonably likely to result in a Material Impact) after which Landlord may only
declare an Event of Default on the basis of a violation of Section 23(a)(xv) of
this Lease.


(xiv)a Parent Change of Control (as defined in the Parent Guaranty) occurs in
violation of the Parent Guaranty;


(xv)a Transfer occurs without the prior written consent of Landlord (except to
the extent that such consent is not required and Tenant otherwise complies with
the provisions of Sections 21 and 45 of this Lease) that consists solely of a
violation of subsection (vii) in the definition of “Transfer” in Appendix 1
(i.e., doing or permitting any transaction that is reasonably likely to result
in a Material Impact) and not as a result of a violation of any of the other
subsections (i), (ii), (iii), (iv), (v), (vi) or (viii) listed in the definition
of “Transfer” in Appendix 1; or


(xvi)any failure by Tenant to cause the Financial Information to comply with
Section 41(f).


(b)If the default consists of the failure to pay any Monetary Obligation under
clause (i) of Section 23(a), the applicable cure period shall be five (5) days
from the date on which written notice thereof is given to Tenant; provided,
however, if the default consists of the failure to pay Base Rent, Landlord shall
not be obligated to give notice of, or allow any cure period for, any such
default more than one (1) time within any Lease Year.


(c)If the default consists of a default under subsections (ii) or (xvi) of
Section 23(a), other than the events specified in Section 23(d)(ii) and (iii),
the applicable cure period shall be thirty (30) days from the date on which
written notice thereof is given to Tenant or, if the default cannot be cured
within such thirty (30) day period and delay in the exercise of a remedy would
not (in Landlord’s reasonable judgment) cause any material adverse harm to any
of the Leased Premises or Landlord’s interest therein, the cure period shall be
extended for the period required to




--------------------------------------------------------------------------------




cure the default (but such cure period, including any extension, shall not in
the aggregate exceed ninety (90) days), provided that Tenant shall commence to
cure the default within the said thirty-day period and shall actively,
diligently and in good faith proceed with and continue the curing of the default
until it shall be fully cured.


(d)No notice or cure period shall be required: (i) for the occurrence of an
Event of Default under Section 23(a)(iii)-(xv), inclusive; (ii) for a default
that consists of a failure of Tenant to provide or maintain any insurance
required by Section 17 other than de minimis non-compliance that would not
result in any material gap in the insurance coverage required by Section 17, as
reasonably determined by Landlord; or (iii) if the default is such that any
delay in the exercise of a remedy by Landlord could reasonably be expected to
cause irreparable harm to Landlord.


24.Remedies and Damages Upon Default.


(a)Upon the occurrence of an Event of Default, with or without notice or demand,
except the notice prior to default required under certain circumstances by
Section 23, this Section 24, elsewhere in this Lease, or such other notice as
may be required by statute, Landlord shall have the right, at its sole option,
then or at any time thereafter, to exercise, at its option, concurrently,
successively, or in any combination, all remedies available at law or in equity,
including without limitation any or all of its remedies provided in this Section
24.


(i)Landlord may give Tenant notice of Landlord’s intention to terminate this
Lease on a date specified in such notice and upon such date, this Lease, the
estate hereby granted and all rights of Tenant hereunder shall expire and
terminate. Upon such termination, Tenant shall immediately surrender and deliver
possession of the Leased Premises to Landlord in accordance with Section 31. If
Tenant does not so surrender and deliver possession of all of the Leased
Premises, Landlord may repossess any of the Leased Premises not surrendered,
with legal process, by summary ejectment or any other lawful means or procedure.


(ii)Landlord may terminate Tenant’s right of possession (but not this Lease) and
may repossess the Leased Premises by any available legal process without thereby
releasing Tenant from any liability hereunder and without demand or notice of
any kind to Tenant and without terminating this Lease.


(iii)Upon or at any time after taking possession of any of the Leased Premises
pursuant to clause (i) or (ii) of this Section 24(a), Landlord may, by legal
process, remove any Persons or property therefrom. Landlord shall be under no
liability for or by reason of any such entry, repossession or removal.
Notwithstanding such entry or repossession, Landlord may collect the damages set
forth in Section 24(b).


(iv)After repossession of any of the Leased Premises pursuant to clause (i) or
(ii) of this Section 24(a), Landlord shall have the right to relet the same to
such tenant or tenants, for such term or terms, for such rent, on such
conditions and for such uses as Landlord in its sole discretion may determine,
and collect and receive any rents payable by reason of such reletting. Landlord
may make such Alterations in connection with such reletting as it may deem
advisable in its sole discretion. Notwithstanding any such reletting, Landlord
may collect the damages set forth in Section 24(b).


(b)The following constitute damages to which Landlord shall be entitled if
Landlord exercises its remedies under clauses (i), (ii), (iii) or (iv) of
Section 24(a), as the case may be:


(i)Following the occurrence of either (A) an Event of Default described in
subsections (i), (vii), (viii), (ix), (x), (xi), (xiii), (xiv) or (xv) of
Section 23(a) of this Lease or (B) an Event of Default described in subsections
(ii), (iii), (iv), (v), (vi), (xii) or (xvi) of Section 23(a) of this Lease if
Landlord determines in good faith that material adverse harm to Landlord would
occur if Landlord was not permitted to exercise the remedy set forth in this
Section 24(b)(i), then, following the occurrence of either of the foregoing (A)
or (B) and the exercise by Landlord of any of its remedies under Section 24(a)
(or attempt to exercise its remedy under Section 24(a)(iv) but such reletting
attempt is unsuccessful), then, upon written demand from Landlord, Tenant shall
pay to Landlord, as liquidated and agreed final damages for Tenant’s default and
in lieu of all current damages beyond the date of such demand (it being agreed
that it would be impracticable or extremely difficult to fix the actual
damages), an amount equal to the Present




--------------------------------------------------------------------------------




Value of all Base Rent from the date of such demand to the date on which the
Term is scheduled to expire hereunder in the absence of any earlier termination,
re-entry or repossession. Tenant shall also pay to Landlord all accrued Rent
then due and unpaid, all other Monetary Obligations which are then due and
unpaid, all Monetary Obligations which arise or become due by reason of such
Event of Default, including any Costs of Landlord in connection with the
repossession of the Leased Premises and any attempted reletting thereof,
including all brokerage commissions, legal expenses, reasonable attorneys’ fees,
employees’ expenses, costs of Alterations (but not including Alterations beyond
what is necessary to put the Leased Premises in the condition in which it is
required to be surrendered by Tenant at the end of the Lease Term) and expenses
and preparation for reletting (collectively, the “Accelerated Rent Amount”).
Upon the full and final payment by Tenant of the Accelerated Rent Amount, this
Lease shall terminate (if not previously terminated) and neither party shall
have any further rights or remedies hereunder other than the Surviving
Obligations.


(ii)If Landlord exercises its remedy or remedies under Section 24(a) and does
not elect or is not otherwise entitled to collect the Accelerated Rent Amount
pursuant to Section 24(b)(i), then Tenant shall, until the end of the Term (or
until the end of what would have been the Term in the absence of the termination
of the Lease, as applicable) and whether or not any of the Leased Premises shall
have been relet, be liable to Landlord for, and shall pay to Landlord, on the
date on which the same are due and payable under the terms of this Lease all
Monetary Obligations that would be payable under this Lease by Tenant in the
absence of such termination less the net proceeds, if any, of any reletting
pursuant to Section 24(a)(iv), after deducting from such proceeds all of
Landlord’s Costs (including the items listed in the last sentence of Section
24(b)(i) hereof) incurred in connection with such repossessing and reletting;
provided, that if Landlord has not relet the Leased Premises, such Costs of
Landlord shall be considered to be Monetary Obligations payable by Tenant.
Landlord shall also be entitled to recover from Tenant as damages an amount
equal to the sum of (A) the Present Value of the excess, if any, of (1) all Base
Rent payable under this Lease from the date of termination, reentry or
repossession, as the case may be, over (2) the amount of the base rent actually
obtained by Landlord after reletting the Leased Premises, plus (B) all of
Landlord’s Costs (including the items listed in the last sentence of Section
24(b)(i) hereof). Upon the full and final payment by Tenant of the amounts
described in items (A) and (B) of this Section 24(b)(ii), this Lease shall
terminate (if not previously terminated) and neither party shall have any
further rights or remedies hereunder other than the Surviving Obligations.
Tenant shall be and remain liable for all sums described in items (A) and (B) of
this Section 24(b)(ii), and Landlord may recover such damages from Tenant and
institute and maintain successive actions or legal proceedings against Tenant
for the recovery of such damages. Nothing herein contained shall be deemed to
require Landlord to wait to begin such action or other legal proceedings until
the date when the Term would have expired by its own terms had there been no
such Event of Default.


(iii)Subject to the provisions of Section 24(a) above and this Section 24(b),
Landlord may recover all damages to which it is entitled herein from Tenant and
institute and maintain successive actions or legal proceedings (summary or
otherwise) against Tenant for the recovery of such damages. Nothing herein
contained shall be deemed to require Landlord to wait to begin such action or
other legal proceedings until the date when the Term would have expired by its
own terms had there been no such Event of Default.


(c)Landlord may immediately or at any time thereafter, and with or without
notice, except as required herein, (i) seek any equitable relief available to
Landlord, including, without limitation, the right of specific performance; (ii)
enforce, and Tenant does hereby consent to such enforcement, all of Landlord’s
self-help remedies available at law or in equity without Landlord resorting to
any legal or judicial process, procedure or action; and (iii) initiate
litigation or hire legal counsel to enforce or protect its rights under this
Lease, and to recover from Tenant, in addition to any other damages or relief
awarded or obtained, all court costs and reasonable attorneys’ fees incurred in
connection with such litigation or action by legal counsel.


(d)Notwithstanding anything to the contrary herein contained, in lieu of or in
addition to any of the foregoing remedies and damages, Landlord may exercise any
remedies and collect any damages available to it at law or in equity. If
Landlord is unable to obtain full satisfaction pursuant to the exercise of any
remedy, it may pursue any other remedy which it has under this Lease or at law
or in equity, it being understood that the remedies set forth in this Lease are
not exclusive and are cumulative in addition to any remedies allowed now or
after the date hereof by applicable law or in equity.






--------------------------------------------------------------------------------




(e)Landlord shall not be required to mitigate any of its damages hereunder
except to the extent required by Law. If any Law shall validly limit the amount
of any damages provided for herein to an amount which is less than the amount
agreed to herein, Landlord shall be entitled to the maximum amount available
under such Law. If Landlord commences any summary proceeding hereunder Tenant
agrees that it shall not interpose any counterclaim of whatever nature or
description in any such proceeding (except for any compulsory counterclaim).


(f)No termination of this Lease, repossession or reletting of the Leased
Premises, exercise of any remedy or collection of any damages pursuant to this
Section 24 shall relieve Tenant of any Surviving Obligations.


(g)THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT
EACH OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS LEASE, AND ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH. THIS PROVISION IS
A MATERIAL INDUCEMENT FOR THE UNDERSIGNED TO EXECUTE THIS LEASE.


(h)Upon the occurrence of any Event of Default, Landlord shall have the right
(but not the obligation) to perform any act required of Tenant hereunder and, if
performance of such act requires that Landlord enter the Leased Premises,
Landlord may enter the Leased Premises for such purpose. Any such payment or
performance by Landlord of Tenant’s obligations under this Lease shall be on
Tenant’s account and at Tenant’s sole cost and expense, and as Additional Rent
hereunder.


(i)No failure of Landlord: (i) to insist at any time upon the strict performance
of any provision of this Lease; or (ii) to exercise any option, right, power or
remedy contained in this Lease shall be construed as a waiver, modification or
relinquishment thereof. A receipt by Landlord of any sum in satisfaction of any
Monetary Obligation with knowledge of the breach of any provision hereof shall
not be deemed a waiver of such breach, and no waiver by Landlord of any
provision hereof shall be deemed to have been made unless expressed in a writing
signed by Landlord.


(j)Tenant hereby waives and surrenders, for itself and all those claiming under
it, including creditors of all kinds: (i) any right and privilege which it or
any of them may have under any present or future Law to redeem any of the Leased
Premises or to have a continuance of this Lease after termination of this Lease
or of Tenant’s right of occupancy or possession pursuant to any court order or
any provision hereof; and (ii) the benefits of any present or future Law which
exempts property from liability for debt or for distress for rent.


(k)Except as otherwise provided herein, all remedies are cumulative and
concurrent and no remedy is exclusive of any other remedy. Each remedy may be
exercised at any time an Event of Default has occurred and may be exercised from
time to time. Except as otherwise expressly provided herein, no remedy shall be
exhausted by any exercise thereof.


(l)Tenant shall pay as Additional Rent all of Landlord’s legal costs, expenses
and reasonable attorneys’ fees, expert fees and consultant fees in exercising
any of Landlord’s rights and remedies against Tenant, whether set forth herein
or at law or equity.


(m)In addition to the other provisions of this Lease that specifically require
Tenant to reimburse, pay or indemnify against Landlord’s attorneys’ fees, Tenant
shall pay, as Additional Rent, all of Landlord’s reasonable attorneys’ fees
incurred in connection with the enforcement of this Lease, the review and
negotiation of any consent requested by Tenant, and the collection of past due
Rent.


(n)If Landlord elects to terminate this Lease on account of any Event of Default
on the part of Tenant, then Landlord may: (i) terminate any sublease, license,
concession, or other consensual arrangement for possession entered into by
Tenant and affecting any of the Leased Premises; or (ii) choose to succeed to
Tenant’s interest in such arrangement. No payment by a subtenant with respect to
a sublease shall entitle such subtenant to possession of the Leased Premises
after termination of this Lease and Landlord’s election to terminate the
sublease by




--------------------------------------------------------------------------------




the subtenant. If Landlord elects to succeed to Tenant’s interest in such
arrangement, then Tenant shall, as of the date of notice given by Landlord to
Tenant of such election, have no further right to, or interest in, any rent or
other consideration receivable under that arrangement, except that the net
proceeds of any such arrangement so collected by Landlord shall be applied to
reduce Tenant’s Monetary Obligations.


(o)Tenant hereby (i) understands and accepts the methods of calculation set
forth in this Lease for determining charges and amounts payable by Tenant as
applied to the Leased Premises, (ii) acknowledges that the same are commercially
reasonable, and (iii) agrees that such provisions are valid and constitute
satisfactory methods for determining such charges and amounts as required by any
applicable Law.


(p)Notwithstanding anything to the contrary in the Lease, the Parent Guaranty,
the Affiliate Guaranty, or any other concurrent transaction documents, and for
the purpose only of preserving operating lease accounting classification for
this Lease pursuant to the Financial Accounting Standard Board’s Accounting
Standards Codification Section 840 governing the accounting classification of
operating leases in effect on the date hereof (collectively the “Operating Lease
Accounting Rules”), if Landlord is exercising remedies due solely to the
occurrence of an Event of Default described in subsections (iv), (v), (xiv),
(xv) or (xvi) of Section 23(a) of this Lease, (each a “Limited Remedy Event of
Default”), in no event shall the aggregate amount Tenant shall be required to
pay to Landlord from and after the date of the occurrence of the Limited Remedy
Event of Default (the “Occurrence Date”) exceed the sum of the following items
(i), (ii) and (iii): (i) (A) $46,388,400.00 (which amount is 89.9% of the
$51,600,000.00 price paid by Landlord for the Leased Premises), less (B) the
aggregate of all Base Rent paid by or on behalf of Tenant to and received by
Landlord from the Commencement Date to the Occurrence Date, as well as any
Additional Rent paid to Landlord and not passed through to a third party,
received by Landlord as of the Occurrence Date; (ii) any Impositions and any
other amounts, liabilities, obligations, costs and expenses paid or incurred
with respect to the ownership, repair, replacement, restoration, maintenance and
operation of the Leased Premises (such amounts other than Impositions are
hereinafter referred to as “Other Charges”) which are due and payable or have
accrued under this Lease through the Occurrence Date that relate to insurance,
utilities, repairs, maintenance, environmental maintenance, remediation and
compliance and other customary costs and expenses of operating and maintaining
the Leased Premises in substantial compliance with the terms of this Lease; and
(iii) any Impositions and Other Charges due to third parties which are due and
payable or have accrued under this Lease after the Occurrence Date while the
Tenant remains in possession of any of the Leased Premises after any Limited
Remedy Event of Default that relate to insurance, utilities, repairs,
maintenance, environmental maintenance, remediation and compliance and other
customary costs and expenses of operating and maintaining the Leased Premises in
substantial compliance with the terms of this Lease.


25.Notices. Any notice or other communication permitted or required to be given
under this Lease by one party to the other shall be effective only if in
writing, addressed to the other party at its address below, and (a) personally
delivered; (b) sent by a nationally recognized overnight delivery service (e.g.,
Federal Express) for next-day delivery, to be confirmed by such courier; or (c)
mailed by United States registered or certified mail, return receipt requested,
postage prepaid. Notices, demands and other communications given in the
foregoing manner shall be deemed given when actually received or refused by the
party to whom sent, unless mailed, in which event same shall be deemed given on
the day of actual delivery as shown by the addressee’s registered or certified
mail receipt, or at the expiration of the third (3rd) business day after the
date of mailing, whichever first occurs. Either Landlord or Tenant may from time
to time change its address for receiving notices under this Lease by providing
written notice to the other party in accordance with this Section 25. Any and
all such notices may be given on behalf of either party by its attorney named
below.


Landlord:        Broadstone BEF Portfolio, LLC
c/o Broadstone Real Estate, LLC
530 Clinton Square
Rochester, NY 14604
Attn: Portfolio Manager


With a copy to:        Tones Vaisey, PLLC
155 Clinton Square




--------------------------------------------------------------------------------




Rochester, NY 14604
Attn: Jeffrey A. Vaisey, Esq.


Tenant:            BEF Foods, Inc.
8111 Smith’s Mill Road
New Albany, Ohio 43054
Attn: Mark Hood


With a copy to:        Bob Evans Farms, Inc.
8111 Smith’s Mill Road
New Albany, Ohio 43054
Attn: General Counsel


and


Bass, Berry & Sims PLC
150 Third Avenue South, Suite 2800
Nashville, Tennessee 37201
Attn:     R. Todd Ervin


26.Books and Records. Tenant shall keep adequate records and books of account
with respect to the finances and business of Tenant generally and with respect
to the Leased Premises, in accordance with U.S. GAAP.


27.Financial Reporting.
(a)Subject to Section 27(c), Tenant shall deliver to Landlord: (i) within ninety
(90) days of the close of each fiscal year, annual audited financial statements
of Tenant prepared by Tenant and accompanied by an opinion of an independent
certified public accountant selected by Tenant stating that there are no
qualifications as to the scope of the audit; and (ii) within thirty (30) days of
the close of each fiscal quarter, unaudited internal financial statements of
Tenant, for the quarter then ended and the trailing twelve months.


(b)All financial statements (annual and quarterly) shall: (i) be prepared in
accordance with U.S. GAAP; (ii) fairly represent the respective financial
condition of the subjects thereof as of the respective dates thereof; (iii)
include, at a minimum, an income statement, balance sheet, statement of cash
flow; and (iv) be accompanied by a certificate of the CEO, President or Chief
Financial Officer of Tenant or Parent Guarantor, dated within five (5) days of
the delivery of such statement, stating that the financial statements are true,
correct and complete and that no Event of Default, or event which, upon notice
or the passage of time or both, would become an Event of Default, has occurred
and is continuing hereunder or, if any such event has occurred and is
continuing, specifying the nature and period of existence thereof and what
action Tenant and Lease Guarantor have taken or proposes to take with respect
thereto.


(c)Notwithstanding any of the foregoing in this Section 27 to the contrary, so
long as Parent Guarantor is a public company, a party to the Parent Guaranty,
and that Tenant has been a wholly owned Subsidiary of Parent Guarantor, directly
or indirectly, at all times during the applicable reporting period, then Parent
Guarantor may satisfy the requirements of this Section 27 with the consolidated
quarterly and annual financial statements of Parent Guarantor (with no separate
statements being required by Tenant) but only so long as the same are available
to Landlord (at no cost to Landlord) via EDGAR or Parent Guarantor’s website, in
which event Landlord agrees that it shall obtain such quarterly and annual
financials through such means and that Parent Guarantor shall not be required to
make the physical deliveries required hereinabove.


28.Estoppel Certificate. At any time upon not less than twenty (20) days’ prior
written request by either Landlord or Tenant (the “Requesting Party”) to the
other party (the “Responding Party”), the Responding Party shall deliver to the
Requesting Party a statement in writing, executed by an authorized officer of
the Responding Party, certifying (a) that, except as otherwise specified, this
Lease is unmodified and in full force and effect, (b) the dates to which Base
Rent, Additional Rent and all other Monetary Obligations have been paid, (c)
that, to the knowledge of the signer of such certificate and except as otherwise
specified, no default by either Landlord or Tenant exists hereunder,




--------------------------------------------------------------------------------




(d) such other matters as the Requesting Party may reasonably request, and (e)
if Tenant is the Responding Party that, except as otherwise specified, there are
no proceedings pending or, to the knowledge of the signer, threatened, against
Tenant before or by any court or administrative agency which, if adversely
decided, would materially and adversely affect the financial condition and
operations of Tenant. Any such statements by the Responding Party may be relied
upon by the Requesting Party, any Person whom the Requesting Party notifies the
Responding Party in its request for the Certificate is an intended recipient or
beneficiary of the Certificate, any Lender or their assignees and by any
prospective purchaser or mortgagee of any of the Leased Premises. Any
certificate required under this Section 28 and delivered by Tenant shall state
that, in the opinion of each person signing the same, he/she has made such
examination or investigation as is necessary to enable him/her to express an
informed opinion as to the subject matter of such certificate. In addition to
the rights of Landlord and Tenant to obtain estoppel certificates, Tenant shall,
upon Lender’s request at any time, and from time to time during the existence of
the Loan, and upon any foreclosure of the Loan or transfer in lieu thereof,
deliver to Lender an estoppel certificate executed by Tenant, which Tenant shall
provide in the same manner and with the same content and effect as estoppel
certificates to be delivered by Tenant to Landlord, except that the estoppel
certificate to Lender shall include such additional information as Lender may
reasonably request.


29.Tax Treatment; Reporting. Landlord and Tenant each acknowledge that each
shall treat this transaction as a true lease for state law purposes and shall
report this transaction as a Lease for federal income tax purposes. For Federal
income tax purposes each shall report this Lease as a true lease with Landlord
as the owner of the Leased Premises and Tenant as the lessee of such Leased
Premises including: (a) treating Landlord as the owner of the property eligible
to claim depreciation deductions under Section 167 or 168 of the Internal
Revenue Code of 1986 with respect to the Leased Premises, (b) Tenant reporting
its Rent payments as rent expense under Section 162 of the Internal Revenue
Code, and (c) Landlord reporting the Rent payments as rental income.


30.Quiet Enjoyment. Landlord agrees that, subject to the terms of this Lease, so
long as no Event of Default has occurred and is continuing, Tenant shall quietly
hold, occupy and enjoy the Leased Premises throughout the Term, free from any
hindrance or interference from Landlord or any party claiming by, through or
under Landlord.


31.Surrender. Upon the expiration or earlier termination of this Lease, Tenant
shall peaceably leave and surrender the Leased Premises to Landlord in the same
condition in which the Leased Premises was at the Commencement Date, except as
repaired, rebuilt, restored, altered, replaced or added to as permitted or
required by any provision of this Lease, and except for ordinary wear and tear
and any Condemnation as set forth in Section 18(c) and any Casualty resulting in
a termination of this Lease pursuant to Section 18(d). Tenant shall remove from
the Leased Premises all Tenant’s Property and all other personal property which
is owned by Tenant or third parties other than Landlord, and repair any damage
caused by such removal and restore the Leased Premises to good condition
suitable for use of each Location as a Permitted Facility by another Person
(including, without limitation, restoration of floor slabs, ceiling, walls,
columns and other structural elements of the Improvements or building systems
affected by installation or removal of any Tenant’s Property). Those items of
Tenant’s Property and other personal property not so removed prior to the
expiration of this Lease or thirty (30) days after an earlier termination shall
be considered abandoned and shall become the sole and exclusive property of
Landlord. Landlord may thereafter cause such property to be removed from the
Leased Premises. The cost of removing and disposing of such property and
repairing any damage to any of the Leased Premises caused by such removal shall
be paid by Tenant to Landlord upon demand. Landlord shall not in any manner or
to any extent be obligated to reimburse Tenant for any property which becomes
the property of Landlord pursuant to this Section 31. This Section 31 shall
survive the expiration or earlier termination of this Lease.


32.Holdover. If Tenant remains in possession of the Leased Premises, any
Location, or any part thereof, after the expiration of the term without the
prior written consent of Landlord (which consent Landlord may withhold,
condition or delay in its sole discretion), Tenant, at Landlord’s option and
within Landlord’s sole discretion, may be deemed a tenant on a month-to-month
basis and shall comply with all the terms of this Lease and continue to pay
rentals and other sums in the amounts herein provided, except that the Base Rent
shall be automatically 125% of Base Rent; provided that nothing herein nor the
acceptance of rent by Landlord shall be deemed a consent to such holding over.
Tenant shall defend, indemnify, protect and hold the Indemnified Parties,
harmless for, from and against any and all Losses resulting from Tenant’s
failure to surrender possession upon the expiration of the Term, including,




--------------------------------------------------------------------------------




without limitation, any claims made by any succeeding lessee. This Section 32
shall survive expiration, termination or rejection in bankruptcy of the Lease.


33.No Merger of Title. There will be no merger of this Lease nor of the
leasehold estate created by this Lease with the fee estate in or ownership of
any of the Leased Premises by reason of the fact that the same Person may
acquire or hold or own, directly or indirectly, (a) this Lease or the leasehold
estate created by this Lease or any interest in this Lease or in such leasehold
estate and (b) the fee estate or ownership of any of the Leased Premises or any
interest in such fee estate or ownership. No such merger will occur unless and
until all persons and entities having any interest in (i) this Lease or the
leasehold estate created by this Lease and (ii) the fee estate in or ownership
of the Leased Premises including, without limitation, Lender’s interest therein,
or any part thereof sought to be merged have joined in a written instrument
effecting such merger and have duly recorded the same.


34.Non-Recourse to Landlord.


(a)Notwithstanding anything contained in this Lease to the contrary, Tenant
agrees that the liability of the Landlord under this Lease and all matters
pertaining to or arising out of the tenancy and the use and occupancy of the
Leased Premises, or any portion thereof, shall be limited to Landlord’s interest
in the Leased Premises and any proceeds thereof resulting from any Casualty or
Condemnation, and in no event shall Tenant make any claim against or seek to
impose any personal liability upon any individual, corporate officer, general or
limited partner of any partnership, member or manager of any limited liability
company, or principal of any firm or corporation that may now or hereafter
become the Landlord.


(b)Landlord shall have no liability for consequential damages resulting from,
nor may Tenant terminate this Lease as a result of, Landlord’s failure to give
consent, approval or instruction reserved to Landlord. Tenant’s sole remedies in
any such event shall be an action for injunctive relief or, in the alternative,
an action to recover actual compensatory damages in the event that Landlord
unreasonably withholds its consent or approval in cases where such Landlord is
not permitted to withhold its approval in its sole and absolute discretion.


35.Financing. If Landlord desires to obtain a Loan, Tenant shall, upon request
of Landlord, supply any such Lender with such notices and information as Tenant
is required to give to Landlord hereunder.


36.Intentionally Deleted


37.Subordination of Lease. This Lease, any memorandum of this Lease and Tenant’s
interest hereunder shall be subject and subordinate to any Mortgage or other
security instrument presently recorded or hereafter placed upon the Leased
Premises by Landlord, and to any and all advances made or to be made thereunder,
to the interest thereon, and all renewals, replacements and extensions thereof;
provided, however, that such subordination shall not be effective unless and
until Landlord shall cause any such Mortgage or other security instrument (or a
separate contemporaneous or subsequent instrument in recordable form duly
executed by Lender and delivered to Tenant) to include commercially reasonable
subordination, non-disturbance and attornment provisions (“SNDA Provisions”),
which Tenant will execute and deliver, without cost to Landlord or Lender. Such
SNDA Provisions shall provide, among other matters, that if any foreclosure
proceedings are initiated by Lender or any other party or a deed in lieu is
granted, such Lender or other party (on its own behalf and on behalf of any or
purchaser at a foreclosure sale), grantee of a deed in lieu, or other successor
to Landlord shall agree to accept this Lease and not disturb Tenant’s occupancy
or other rights under this Lease, so long as no Event of Default exists and is
continuing, and Tenant shall agree, upon written request of any such holder or
any purchaser at foreclosure sale, to attorn and pay Rent to such party and to
execute and deliver any instruments reasonably necessary or appropriate to
evidence or effectuate such attornment. The SNDA Provisions shall also include
such other commercially reasonable provisions requested by Lender. However, in
the event of attornment, Lender shall not be: (a) liable for any obligations,
offsets, defenses or claims accruing prior to Lender becoming landlord under
this Lease pursuant to such attornment; (b) bound by any payment of Base Rent,
Additional Rent or other payments, made by Tenant under this Lease for more than
one (1) month in advance; (c) bound by any material amendment, modification,
assignment, subletting or other Transfer of the Lease (other than a Permitted
Transfer), made without the prior written consent of Lender; or (d) liable for
any deposit, reserve or escrow




--------------------------------------------------------------------------------




that Tenant may have given to Landlord which has not been transferred to Lender.
Any Mortgage executed contemporaneously with this Lease shall be recorded after
the recording of the Memorandum of Lease described in Section 40.


38.Subordination of Landlord’s Lien. If any lender or other person holding a
lien or security interest in any or all of Tenant’s Property (each, a “Tenant
Lender”) requests an access or occupancy agreement or the subordination of a
“landlord lien” or any other right, title or interest Landlord may have in any
of Tenant’s Property (“Landlord Agreement”), Landlord shall execute and deliver
any such Landlord Agreement that is commercially reasonable in form and
substance and otherwise reasonably acceptable to Landlord, and such Landlord
Agreement must provide that: (a) any right of entry or occupancy by Tenant
Lender after early termination of the Lease shall be for a period not to exceed
sixty (60) days, provided Tenant Lender agrees to pay Base Rent and Additional
Rent and complies with the terms and conditions of this Lease during such
period; (b) nothing contained in this Lease, the Landlord Agreement or any loan
document with Tenant shall in any way encumber or otherwise affect Landlord’s
fee simple interest in and to the Leased Premises, and that none of Tenant
Lender’s collateral shall include the Land or Improvements or any other real
property interests owned by Landlord with respect to the Leased Premises; (c)
Tenant Lender shall restore the Leased Premises to the condition in which it
existed prior to Tenant Lender’s entry on the Leased Premises; (d) nothing
contained in the Landlord Agreement shall in any way be deemed or construed to
amend, modify or alter any of the rights or obligations of Tenant and Landlord
under this Lease, as between one another, and that this Lease shall continue
unaltered and in full force and effect, as between Tenant and Landlord; (e)
nothing in the Landlord Agreement shall be deemed or construed to constitute or
effect a release or discharge of any of the obligations of Tenant under this
Lease or any other documents executed in connection with this Lease; (f)
Landlord’s execution of the Landlord Agreement shall not be deemed or construed
to constitute any representation or any type of joinder with any of the
representations, warranties and agreements of Tenant in the loan agreements with
Tenant Lender or any type of acknowledgment or representation that any such
representations and warranties are true, correct or complete; (g) any Tenant’s
Property shall be deemed abandoned by Tenant Lender to the extent remaining on
the Leased Properties after the later of: expiration of the Term, or sixty (60)
days after the earlier termination of the Lease, or Tenant Lender’s 60-day
period of occupancy pursuant to this Section 38; and (h) the terms and
conditions of the Landlord Agreement being otherwise commercially reasonable in
Landlord’s determination.


39.Bankruptcy. As a material inducement to Landlord executing this Lease, Tenant
acknowledges and agrees that Landlord is relying upon (i) the financial
condition and specific operating experience of Tenant and Tenant’s obligation to
use the Leased Premises specifically in accordance with the terms of this Lease,
(ii) Tenant’s timely performance of all of its obligations under this Lease
notwithstanding the entry of an order for relief under Title 11 of the U.S. Code
of Federal Regulations (the “Bankruptcy Code”) for Tenant and (iii) all defaults
under this Lease being cured promptly and this Lease being assumed within sixty
(60) days of any order for relief entered under the Bankruptcy Code for Tenant,
or this Lease being rejected within such sixty (60) day period and the Leased
Premises surrendered to Landlord. Accordingly, in consideration of the mutual
covenants contained in this Lease and for other good and valuable consideration,
Tenant hereby agrees that:


(a)All obligations that accrue or become due under this Lease (including the
obligation to pay rent), from and after the date that an action under the
Bankruptcy Code is commenced (an “Action”) shall be timely performed exactly as
provided in this Lease and any failure to so perform shall be harmful and
prejudicial to Landlord.


(b)Any and all obligations under this Lease that accrue or become due from and
after the date that an Action is commenced and that are not paid as required by
this Lease shall, in the amount of such rents, constitute administrative expense
claims allowable under the Bankruptcy Code with priority of payment at least
equal to that of any other actual and necessary expenses incurred after the
commencement of the Action.


(c)Any extension of the time period within which Tenant may assume or reject
this Lease without an obligation to cause all obligations accruing or coming due
under this Lease from and after the date that an Action is commenced to be
performed as and when required under this Lease shall be harmful and prejudicial
to Landlord






--------------------------------------------------------------------------------




(d)Any time period designated as the period within which Tenant must cure all
defaults and compensate Landlord for all pecuniary losses which extends beyond
the date of assumption of this Lease shall be harmful and prejudicial to
Landlord.


(e)Any assignment of this Lease in any Action must result in all terms and
conditions of this Lease being assumed by the assignee without alteration or
amendment, and any assignment which results in an amendment or alteration of the
terms and conditions of this Lease without the express written consent of
Landlord shall be harmful and prejudicial to Landlord.


(f)Any proposed assignment of this Lease in any Action to an assignee that does
not possess financial condition, operating performance and experience
characteristics capable of assuming and performing under this Lease shall be
harmful and prejudicial to Landlord.


(g)The rejection (or deemed rejection) of this Lease for any reason whatsoever
shall constitute cause for immediate relief from the automatic stay provisions
of the Bankruptcy Code, and Tenant stipulates that such automatic stay shall be
lifted immediately and possession of the Leased Premises will be delivered to
Landlord immediately without the necessity of any further action by Landlord.


(h)No provision of this Lease shall be deemed a waiver of Landlord’s rights or
remedies under the Bankruptcy Code or applicable law to oppose any assumption
and/or assignment of this Lease, to require timely performance of Tenant’s
obligations under this Lease, or to regain possession of the Leased Premises as
a result of the failure of Tenant to comply with the terms and conditions of
this Lease or the Bankruptcy Code.


(i)Notwithstanding anything in this Lease to the contrary, all amounts payable
by Tenant to or on behalf of Landlord under this Lease, whether or not expressly
denominated as such, shall constitute “rent” for the purposes of the Bankruptcy
Code.


(j)For purposes of this Section 39 addressing the rights and obligations of
Landlord and Tenant in the event that an Action is commenced, the term “Tenant”
shall include Tenant’s successor in bankruptcy, whether a trustee, Tenant as
debtor in possession or other responsible person.


40.Memorandum of Lease. Tenant shall (subject to Landlord’s prior review and
execution) execute, deliver and record, file or register, at Tenant’s cost, all
such instruments as may be required or permitted by any present or future Law in
order to evidence the respective interests of Landlord and Tenant in the Leased
Premises, and shall, at Tenant’s cost, cause a memorandum of this Lease, and any
supplement hereto or thereto, to be recorded in such manner and in such places
as may be required or permitted by any present or future law in order to protect
the validity and priority of this Lease.


41.Tenant Representations and Warranties. As a material inducement to Landlord
executing this Lease, Tenant warrants and represents as of the date hereof to
Landlord as follows:


(a)Tenant is duly organized or formed, validly existing and in good standing
under the laws of its state of incorporation or formation. Tenant is qualified
as a corporation, partnership or limited liability company, as applicable, to do
business in each state where the Leased Premises is located, and Tenant is
qualified as a foreign corporation, partnership or limited liability company, as
applicable, to do business in any other jurisdiction where the failure to be
qualified would reasonably be expected to result in a material adverse effect
upon any Location or Tenant’s ability to perform and discharge its obligations
under this Lease. All necessary action has been taken to authorize the
execution, delivery and performance by Tenant of this Lease and of the other
documents, instruments and agreements provided for herein. Tenant is not a
“foreign corporation”, “foreign partnership”, “foreign trust”, “foreign limited
liability company” or “foreign estate”, as those terms are defined in the
Internal Revenue Code and the regulations promulgated thereunder. The person(s)
who have executed this Lease on behalf of Tenant are duly authorized to do so.
None of Tenant, any Affiliate of Tenant, nor any Person owning directly or
indirectly any interest in Tenant or any Affiliate of Tenant, is a Person whose
property or interests are subject to being blocked under any of the OFAC Laws




--------------------------------------------------------------------------------




and Regulations or who is otherwise in violation of any of the OFAC Laws and
Regulations; provided, however, the representation contained in this sentence
shall not apply to any Person to the extent such Person’s interest is in or
through a U.S. publicly traded entity.


(b)Upon execution by Tenant, this Lease shall constitute the legal, valid and
binding obligation of Tenant, enforceable against Tenant in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, liquidation, reorganization and other laws affecting the rights of
creditors generally and general principles of equity.


(c)There are no suits, actions, proceedings or investigations pending, or, to
its knowledge, threatened against or involving Tenant or the Leased Premises
before any arbitrator or Governmental Authority, except for such suits, actions,
proceedings or investigations which, individually or in the aggregate, have not
had, and would not reasonably be expected to result in, a material adverse
effect upon the Leased Premises or Tenant’s ability to perform and discharge its
obligations under this Lease.


(d)Tenant is not, and the authorization, execution, delivery and performance of
this Lease and the documents, instruments and agreements provided for herein
will not result in, any breach or default under any document, instrument or
agreement to which Tenant or any Affiliate of Tenant is a party or by which
Tenant or any Affiliate of Tenant, the Leased Premises or any of the property of
Tenant or any Affiliate of Tenant is subject or bound, except for such breaches
or defaults which, individually or in the aggregate, have not had, and would not
reasonably be expected to result in, a material adverse effect upon the Leased
Premises or Tenant’s ability to perform and discharge its obligations under this
Lease. The authorization, execution, delivery and performance of this Lease and
the documents, instruments and agreements provided for herein will not violate
any applicable law, statute, regulation, rule, ordinance, code, rule or order.
No Location is subject to any right of first refusal, right of first offer or
option to purchase or lease granted to any third party. Tenant has not assigned,
transferred, mortgaged, hypothecated or otherwise encumbered this Lease or any
rights hereunder or interest herein.


(e)All required licenses and Permits, both governmental and private, to use and
operate each Location as a Permitted Facility are in full force and effect,
except for such licenses and Permits the failure of which to obtain has not had,
and would not reasonably be expected to result in, a material adverse effect
upon any Location or Tenant’s ability to perform and discharge its obligations
under this Lease.


(f)Tenant has delivered or made available to Landlord certain financial
statements and other information concerning the Tenant and Lease Guarantor in
connection with this Lease (collectively, the “Financial Information”). The
Financial Information is true, correct and complete in all material respects;
there have been no amendments to the Financial Information since the date such
Financial Information was prepared or delivered to Landlord. Tenant understands
that Landlord is relying upon the Financial Information and Tenant agrees that
such reliance is reasonable. All financial statements included in the Financial
Information fairly present as of the date of such financial statements the
financial condition of each Person to which they pertain. No change has occurred
with respect to the financial condition of Tenant, Lease Guarantor and/or the
Leased Premises as reflected in the Financial Information which has not been
disclosed in writing to Landlord or has had, or could reasonably be expected to
result in, a material adverse effect upon the Leased Premises or Tenant’s
ability to perform and discharge its obligations under this Lease. Any such
Financial Information shall not be disclosed to any third party or governmental
entity without the prior written consent of Tenant, unless such disclosure is
required by law; provided, however, that Landlord shall be permitted to disclose
the Financial Information: (i) on a need-to-know basis to Landlord’s agents,
employees, consultants, managers, investors, accountants, attorneys and
contractors, to its potential lenders and subsequent purchasers, and to members
of professional firms serving it or its potential lenders (each a “Landlord
Receiving Party”) so long as each Landlord Receiving Party is advised to keep
such Financial Information confidential in a manner consistent with this
paragraph, and (ii) as may be necessary to comply with a court order or other
applicable Legal Requirements. Notwithstanding the foregoing, the foregoing
confidentiality obligation shall not apply to any such information that (1) is
or becomes generally available to the public other than as a result of a breach
of this Section 41(f); (2) is obtained by Landlord or any Landlord Receiving
Party on a non-confidential basis from a third-party that, to such Person’s
knowledge, was not legally or contractually restricted from disclosing such
information; (3) was in




--------------------------------------------------------------------------------




the possession of Landlord or Landlord Receiving Party prior to disclosing
party’s disclosure hereunder; or (4) was or is independently developed by
Landlord or a Landlord Receiving Party without using any such confidential
information.


(g)The information set forth in the schedules attached hereto is true, correct
and complete in all material respects.


42.State-Specific Provisions. The provisions and/or remedies which are set forth
on Appendix 2 shall be deemed a part of and included within the terms and
conditions of this Lease.


43.Right of First Offer. Provided that no Event of Default has occurred and is
continuing, if Landlord shall desire to sell any Location to a Person that is
not an Affiliate of Landlord, then Landlord shall first give Tenant the right to
purchase such Location for a price and on terms and conditions determined by
Landlord and set forth in a notice given to Tenant (the “Offer”). Tenant shall
have thirty (30) days from receipt of the Offer within which to elect to
purchase such Location on the precise terms and conditions of the Offer. If
Tenant elects to so purchase such Location, Tenant shall give to Landlord
written notice thereof (“Acceptance Notice”) and the closing shall be held
within ninety (90) days after the date of the Acceptance Notice or such longer
period of time as is set forth in the Offer, whereupon Landlord shall convey
such Location to Tenant. At the closing, Landlord shall deliver to Tenant a
special warranty deed (or local equivalent) sufficient to convey to Tenant fee
simple title to such Location free and clear of all easements, rights-of-way,
encumbrances, liens, covenants, conditions, restrictions, obligations and
liabilities, except for any such matters in effect upon the acquisition of such
Location by Landlord, such matters created, suffered or consented to in writing
by Tenant or arising by reason of the failure of Tenant to have observed or
performed any term, covenant or agreement of this Lease to be observed or
performed by Tenant, and the lien of any taxes then affecting such Location;
provided, that if the Offer contemplates that such Location is to be conveyed
subject to any existing financing then such Location shall be conveyed subject
to such financing unless Tenant elects to pay off such financing in accordance
with the terms of the applicable loan documents. At the closing, the Lease shall
be amended to thereafter remove such Location and reduce the Base Rent by an
amount equal to the product of (i) the percentage of Base Rent allocated to such
Location on Schedule 1, and (ii) the Base Rent in effect at the time of such
amendment. If Tenant does not timely elect to purchase such Location, Landlord
shall be free to sell such Location to any other person within twelve (12)
months of Tenant’s rejection or deemed rejection without being required to
comply again with the foregoing provisions of this Section, provided, that, if
Landlord intends to sell such Location (i) after such twelve (12) month period,
or (ii) within such twelve (12) month period at a price less than ninety percent
(90%) of the price described in the Offer, Landlord shall give Tenant written
notice, setting forth the applicable purchase price and terms and conditions,
and Tenant shall have thirty (30) days to elect in writing to purchase such
Location at such purchase price and on such terms and conditions. The right of
first offer granted by this Section 43 with respect to any Location shall not
survive the expiration or earlier termination of this Lease. Notwithstanding
anything to the contrary herein, Tenant’s right of first offer shall not apply
to (i) any transfer of any Location to an Affiliate of Landlord, (ii) any sale
or conveyance of any Location in a foreclosure sale (or similar proceeding) of a
Mortgage or to any conveyance in lieu of foreclosure of such Mortgage, or (iii)
as part of a Portfolio Transaction (hereinafter defined). For the purposes of
this Section 43, “Portfolio Transaction” means a sale of one or more Locations,
together with one or more additional properties owned by Landlord or one of its
Affiliates with an aggregate purchase price not less than $100,000,000.


44.Miscellaneous.


(a)The intention of the parties being to conform strictly to the usury laws now
in force or hereafter in effect in the states in which the Leased Premises is
located, whenever any provision herein provides for payment by Tenant to
Landlord of interest at a rate in excess of the legal rate permitted to be
charged, such rate herein provided to be paid will be deemed reduced to such
legal rate.


(b)The section headings in this Lease are used only for convenience in finding
the subject matters and are not part of this Lease or to be used in determining
the intent of the parties or otherwise interpreting this Lease.






--------------------------------------------------------------------------------




(c)As used in this Lease, the singular shall include the plural and any gender
shall include all genders as the context requires and the following words and
phrases shall have the following meanings: (i) “including” shall mean “including
without limitation”; (ii) “provisions” shall mean “provisions, terms,
agreements, covenants and/or conditions”; (iii) “lien” shall mean “lien, charge,
encumbrance, title retention agreement, pledge, security interest, mortgage
and/or deed of trust”; (iv) “obligation” shall mean “obligation, duty,
agreement, liability, or covenant”; (v) “the Leased Premises” or “any of the
Leased Premises” shall mean “the Leased Premises or any part thereof or interest
therein”; (vi) “the Land” or “any of the Land” shall mean “the Land or any part
thereof or interest therein”; (vii) “a Location” or “any Location” shall mean
“any Location or any part thereof or interest therein”; (viii) “the
Improvements” or “any of the Improvements” shall mean “the Improvements or any
part thereof or interest therein”; and (ix) “Tenant’s Property” or “any of the
Tenant’s Property” shall mean “the Tenant’s Property or any part thereof or
interest therein.”


(d)Any act which Landlord is permitted to perform under this Lease may be
performed at any time and from time to time by Landlord or any person or entity
designated by Landlord. Each appointment of Landlord as attorney-in-fact for
Tenant hereunder is irrevocable and coupled with an interest.


(e)Time is of the essence in this Lease and each and every provision hereof in
which any date or time is specified.


(f)Landlord shall in no event be construed for any purpose to be a partner,
joint venturer or associate of Tenant or of any subtenant, operator,
concessionaire or licensee of Tenant with respect to any of the Leased Premises
or otherwise in the conduct of their respective businesses.


(g)This Lease and any documents which may be executed by Tenant on or about the
Commencement Date at Landlord’s request constitute the entire agreement between
the parties and supersede all prior understandings and agreements, whether
written or oral, between the parties hereto relating to the Leased Premises and
the transactions provided for herein. Landlord and Tenant are business entities
having substantial experience with the subject matter of this Lease and have
each fully participated in the negotiation and drafting of this Lease.
Accordingly, this Lease shall be construed without regard to the rule that
ambiguities in a document are to be construed against the drafter.


(h)This Lease may be modified, amended, discharged or waived only by an
agreement in writing signed by the party against whom enforcement of any such
modification, amendment, discharge or waiver is sought.


(i)Subject to the terms and provisions of Section 21 hereof, the covenants of
this Lease shall run with the land and bind Tenant, its successors and assigns
and all present and subsequent encumbrances and subtenants of any of the Leased
Premises, and shall inure to the benefit of Landlord, its successors and
assigns. If there is more than one Tenant, the obligations of each shall be
joint and several.


(j)If any one or more of the provisions contained in this Lease shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Lease, but this Lease shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.


(k)For all issues which are specific to any Location, this Lease shall be
governed by and construed and enforced in accordance with and subject to the
laws of the state in which such Location is located, and for all issues which
are not specific to any Location, the internal laws, without regard to conflicts
of laws, of the State of New York shall govern.


(l)Except as otherwise expressly stated in this Lease, any consent or approval
required to be obtained from Landlord may be granted by Landlord in its sole
discretion.


(m)Landlord and Tenant each represents to the other that no broker has been
involved in this Lease. Landlord and Tenant agree that if any claim for
brokerage commissions are ever made against Landlord or




--------------------------------------------------------------------------------




Tenant in connection with this Lease, all claims shall be handled and paid by
the party whose actions or alleged commitments form the basis of such claim. The
terms of this Section 43(m) shall survive expiration or earlier termination of
this Lease.


(n)Tenant acknowledges that, in order for Landlord and/or Landlord’s affiliates
to qualify as a “real estate investment trust” under the Code, certain
requirements thereunder must be satisfied, and, upon demand by Landlord, Tenant
agrees to reasonably cooperate with Landlord to ensure compliance with such Code
requirements provided that Tenant shall not incur any unreasonable cost or
obligation related to any such Landlord request.


(o)Lender will be deemed a third party beneficiary with respect to all
provisions of this Lease that purport to confer benefits upon Lender or impose
obligations upon Tenant or Landlord in order to protect the interests of Lender.


(p)The exhibits, schedules and appendices attached to this Lease are hereby
incorporated by reference and made a part hereof.


(q)This Lease may be executed in one or more counterparts, each of which shall
constitute an original, and all of which together shall constitute one and the
same instrument.


(r)Tenant shall not be liable to Landlord for any punitive damages under this
Lease; provided, however, that the foregoing shall not limit Landlord’s rights
or Tenant’s obligations with respect to any indemnification provisions in this
Lease.


45.Leasehold Mortgage. Provided no Event of Default (or fact or circumstance
that with notice or the passage of time, or both, would become an Event of
Default) shall have occurred and be continuing, Tenant may grant a leasehold
mortgage to a Qualified Leasehold Mortgagee to secure, and be given as security
for, Tenant’s senior credit facility (each a “Leasehold Mortgage”) provided that
each Leasehold Mortgage satisfies all of the following conditions: (a) any
Leasehold Mortgage shall, by its express terms, (i) not encumber Landlord's
interest in any of the Leased Premises or, at any time, release, affect or
reduce any of the obligations of Tenant under this Lease or impose additional
obligations on Landlord under this Lease, (ii) be subordinate to any Mortgage,
and (iii) the Qualified Leasehold Mortgagee may only assign Tenant’s interest in
this Lease upon foreclosure thereof to a Person previously approved by Landlord
in writing and having not less than five (5) years’ experience as an owner or
operator of a Permitted Facility and otherwise in accordance with Section 21 of
this Lease; (b) Tenant shall promptly reimburse Landlord for all reasonable
out-of-pocket costs and expenses incurred by Landlord in connection with such
Leasehold Mortgage or any related agreements; (c) Tenant shall deliver to
Landlord a fully executed copy of the Leasehold Mortgage within ten (10) days
after its execution thereof and immediately notify Landlord upon the occurrence
of any material default thereunder; and (d) no more than one (1) Leasehold
Mortgage with respect to any Location shall exist at any time. As used herein, a
“Qualified Leasehold Mortgagee” means: (x) a commercial bank or other financial
institution that (1) is actively engaged in commercial real estate or corporate
financing with Persons other than Tenant, Lease Guarantor or any Affiliate, (2)
has a net worth or capital surplus in excess of $1,000,000,000, and (3) is not
an Affiliate of Tenant, Lease Guarantor, or any of their respective Affiliates;
or (y) an administrative agent or collateral agent with the characteristics
described in the preceding clause (x) serving as administrative agent or
collateral agent for commercial banks, financial institutions and funds that
regularly make or purchase commercial loans.


46.Force Majeure. In the event that Landlord or Tenant shall be delayed or
hindered in or prevented from the performance of any act required hereunder
(other than Tenant’s obligations to pay Rent hereunder or any other Monetary
Obligation) by reason of strikes, lockouts, labor disputes, unavailability of
materials or reasonable substitutes, failure of power, restrictive governmental
laws, regulations, orders or decrees, riots, insurrection, war, acts of God, or
other reason beyond such party’s reasonable control, then performance of such
act shall be excused for the period of the delay and the period for the
performance of any such act shall be extended for a period of such delay, but in
no event shall any the time for performance of any such required term, covenant
or condition be extended by more than ninety (90) days in the aggregate.
Notwithstanding the foregoing, lack of funds shall not be deemed to be a cause
beyond the reasonable control of either party.




--------------------------------------------------------------------------------






47.Attorney’s Fees. In a suit to enforce this Lease or any provision contained
herein, the party prevailing in such suit shall be entitled to recover, in
addition to all other remedies or damages allowed pursuant to this Lease,
reasonable attorneys’ fees and court costs incurred in such suit and any appeal
thereof. The terms of this Section 47 shall survive the expiration or the
earlier termination of this Lease.


48.Signs. At Tenant’s sole cost and with Landlord’s prior written consent,
Tenant may install, replace and relocate in and on the Leased Premises, such
signs, awnings, lighting effects and fixtures as may be used from time to time
by Tenant (collectively, “Signs”). Tenant shall, at its sole expense, maintain
and repair all Signs in good condition and repair at all times during the Term.
Upon the expiration or earlier termination of this Lease, Tenant at its sole
cost and expense shall remove all Signs and restore any Improvements damaged as
a result of such removal. At Tenant’s sole cost and without liability to
Landlord, Landlord agrees to reasonably cooperate with Tenant (including signing
applications upon Tenant’s written request) in obtaining any necessary permits,
variances and consents for Signs. All Signs of Tenant shall comply with Legal
Requirements, Permitted Encumbrances and Easement Agreements.
(SIGNATURE PAGES FOLLOW)




























































































--------------------------------------------------------------------------------




LANDLORD SIGNATURE PAGE
TO MASTER LEASE AGREEMENT
IN WITNESS WHEREOF, Landlord has executed this Lease as of the day and year
first above written.


LANDLORD:                BROADSTONE BEF PORTFOLIO, LLC
a New York limited liability company


_________________________            By:    Broadstone Net Lease, LLC
Witness                            a New York limited liability company,
its sole member


_________________________            By:    Broadstone Net Lease, Inc.
Witness                            a Maryland corporation,
its managing member


By:    /s/ Christopher J. Czarnecki .
Name:    Christopher J. Czarnecki .
Title:    President .
State of New York    )
County of Monroe    )
On October ___, 2015, before me, ____________________________, personally
appeared _____________________________, who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he/she executed the same in his/her
authorized capacity, and that by his/her signature on the instrument the person,
or the entity upon behalf of which the person acted, executed the instrument.
WITNESS my hand and official seal.
    
Signature_________________________________ (SEAL)


















--------------------------------------------------------------------------------




    
TENANT SIGNATURE PAGE
TO MASTER LEASE AGREEMENT
IN WITNESS WHEREOF, Tenant has executed this Lease as of the day and year first
above written.
TENANT:
BEF FOODS INC.,
a Ohio corporation
_____________________________                By:/s/ Mark. E.
Hood                
Witness                                
Name:Mark E. Hood                                        
_____________________________                Title: Chief Financial Officer    
Witness                                


                                
State of ____________    )
County of __________    )
On October ___, 2015, before me, ____________________________, personally
appeared _____________________________, who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he/she executed the same in his/her
authorized capacity, and that by his/her signature on the instrument the person,
or the entity upon behalf of which the person acted, executed the instrument.
Signature_________________________________ (SEAL)


























--------------------------------------------------------------------------------






SCHEDULE 1


LIST OF LOCATIONS


Location No.
Location Address
City
State
Allocated Percentage
of Base Rent
1
651 Commerce Parkway
Lima
Ohio
49%
2
1109 Industrial Drive East
Sulphur Springs
Texas
51%

























































































Bob Evans Portfolio
Master Lease Agreement                                        Schedule 1






--------------------------------------------------------------------------------




SCHEDULE 2
BASE RENT SCHEDULE
Term
Lease Year
Annual Base Rent
Monthly Installment
Annual Rent Increase
Initial Term
1
$3,480,781.00
$290,065.08
 
Initial Term
2
$3,550,396.62
$295,866.39
2.00%
Initial Term
3
$3,621,404.55
$301,783.71
2.00%
Initial Term
4
$3,693,832.64
$307,819.39
2.00%
Initial Term
5
$3,767,709.30
$313,975.77
2.00%
Initial Term
6
$3,843,063.48
$320,255.29
2.00%
Initial Term
7
$3,919,924.75
$326,660.40
2.00%
Initial Term
8
$3,998,323.25
$333,193.60
2.00%
Initial Term
9
$4,078,289.71
$339,857.48
2.00%
Initial Term
10
$4,159,855.51
$346,654.63
2.00%
Initial Term
11
$4,243,052.62
$353,587.72
2.00%
Initial Term
12
$4,327,913.67
$360,659.47
2.00%
Initial Term
13
$4,414,471.94
$367,872.66
2.00%
Initial Term
14
$4,502,761.38
$375,230.12
2.00%
Initial Term
15
$4,592,816.61
$382,734.72
2.00%
Initial Term
16
$4,684,672.94
$390,389.41
2.00%
Initial Term
17
$4,778,366.40
$398,197.20
2.00%
Initial Term
18
$4,873,933.73
$406,161.14
2.00%
Initial Term
19
$4,971,412.40
$414,284.37
2.00%
Initial Term
20
$5,070,840.65
$422,570.05
2.00%
First Optional Term
21
See Section 5(b)
 
First Optional Term
22
 
 
2.00%
First Optional Term
23
 
 
2.00%
First Optional Term
24
 
 
2.00%
First Optional Term
25
 
 
2.00%
First Optional Term
26
 
 
2.00%
First Optional Term
27
 
 
2.00%
First Optional Term
28
 
 
2.00%
First Optional Term
29
 
 
2.00%
First Optional Term
30
 
 
2.00%
Second Optional Term
31
 
 
2.00%
Second Optional Term
32
 
 
2.00%
Second Optional Term
33
 
 
2.00%
Second Optional Term
34
 
 
2.00%
Second Optional Term
35
 
 
2.00%
Second Optional Term
36
 
 
2.00%
Second Optional Term
37
 
 
2.00%
Second Optional Term
38
 
 
2.00%
Second Optional Term
39
 
 
2.00%
Second Optional Term
40
 
 
2.00%

Bob Evans Portfolio
Master Lease Agreement                                        Schedule 2




--------------------------------------------------------------------------------




APPENDIX 1
DEFINITIONS
“Additional Rent” has the meaning defined in Section 6.
“Adjoining Property” means all sidewalks, curbs, gores and vault spaces
adjoining any of the Leased Premises.
“Affiliate” of any Person means any other Person which directly or indirectly
Controls, is Controlled by or is under common Control with the first Person.
“Affiliate Guarantor” means Bob Evans Farms, LLC, a Ohio limited liability
company.
“Affiliate Guaranty” means that certain lease guaranty made by Affiliate
Guarantor in favor of Landlord, dated as of the Commencement Date.
“Alteration” or “Alterations” means any or all changes, additions, improvements,
reconstructions or replacements of any of the Improvements, both interior or
exterior, structural and non-structural, and ordinary and extraordinary.
“Base Rent” means the annual minimum base rent to be paid by Tenant to Landlord
for the Leased Premises, as adjusted pursuant to Section 5.
“Buildings” means, collectively, the buildings located on the respective
Locations.
“Building Systems” means the mechanical, electrical, plumbing, sanitary,
sprinkler, heating, ventilation and air conditioning, security, life-safety,
building management, elevator and other service systems or facilities of the
Buildings.
“Casualty” means any loss of or damage to any property (including the Leased
Premises) included within or related to the Leased Premises.
“Change of Control” means any of the following as applied to any Person: (i)
fifty percent (50%) or more of the direct or indirect equity interests in such
Person change ownership; (ii) fifty percent (50%) or more of the direct or
indirect equity interests in such Person are pledged, mortgaged, hypothecated or
otherwise encumbered except as required as security under the senior credit
facility of Parent Guarantor, along with all of the other assets of Parent
Guarantor and its consolidated Subsidiaries, but only for so long as Tenant
remains a wholly owned Subsidiary of Affiliate Guarantor and remains under the
Control of Parent Guarantor; or (iii) a change in the Person(s) that ultimately
exert Control over the first Person.
“Code” the Internal Revenue Code of 1986, as amended.
“Commencement Date” means the date of this Lease.
“Condemnation” means a Taking or a Requisition, or both.
“Consent Required Alteration” has the meaning defined in Section 13.
“Consolidated EBITDA” has the meaning defined in Section 21(g).
“Control”, together with the correlative terms “Controlled” and “Controls”
means, as applied to any Person, the possession, directly or indirectly, of the
power to direct the management and policies of that Person, whether through
ownership, voting control, by contract or otherwise.
“Costs” means all reasonable costs and expenses incurred by a Person or
associated with a certain matter or transaction, including without limitation,
reasonable attorneys’ fees and expenses, expert fees and expenses and court
costs. For




--------------------------------------------------------------------------------




all purposes of this Lease, “attorneys’ fees and expenses” and similar
statements include those incurred out of court, at trial, on appeal or in any
bankruptcy proceeding.
“Credit Entity” has the meaning defined in Section 21(g).
“Default Rate” means an annual interest rate equal to the Prime Rate plus five
(5) percentage points, but in no event greater than the maximum interest rate
permitted by Legal Requirements.
“Disposition”, together with the correlative terms “Dispose” and “Disposing”
means, with respect to any Person, any conveyance, sale, transfer, assignment,
lease, abandonment or other disposition, voluntarily or involuntarily, of any
property or assets (tangible and intangible) held by such Person and/or its
Subsidiaries.
“Easement Agreement” means any conditions, covenants, restrictions, easements,
declarations (including but not limited to condominium declarations), licenses
and other agreements listed as Permitted Encumbrances or as may hereafter
benefit, burden or otherwise affect any Location. The following are deemed
excluded from the definition of “Easement Agreement”: (i) any Easement Agreement
entered into by Landlord after the Commencement Date in violation of this Lease
and not consented to or requested by Tenant; and (ii) any Mortgage.
“Environmental Law(s)” means all federal, state and local laws, common laws,
equitable doctrine, rules, regulations, statutes, codes, ordinances, directives,
guidance documents, cleanup or other standards, and any other governmental
requirements or standards currently in existence or hereafter enacted or
rendered which pertain to, regulate, or impose liability or standards of conduct
concerning the use, storage, human exposure to, handling, transportation,
release, cleanup or disposal of Hazardous Substances. The term Environmental Law
includes, without limitation, the federal Comprehensive Environmental Response
Compensation and Liability Act of 1980 (“CERCLA”), the Superfund Amendments and
Reauthorization Act, the federal Water Pollution Control Act, the federal Clean
Air Act, the federal Clean Water Act, the federal Resources Conservation and
Recovery Act of 1976 (including the Hazardous and Solid Waste Amendments to
RCRA), the federal Solid Waste Disposal Act, the federal Toxic Substance Control
Act, the federal Insecticide, Fungicide and Rodenticide Act, the federal
Occupational Safety and Health Act of 1970, the federal National Environmental
Policy Act and the federal Hazardous Materials Transportation Act, each as
amended and as now or hereafter in effect and any similar state or local Law.
“Environmental Media” means soil, fill material, or other geologic materials at
all depths, groundwater at all depths, surface water including storm water and
sewerage, indoor and outdoor air, and all living organisms, including without
limitation all animals and plants, whether such Environmental Media are located
on or off the Leased Premises.
“Environmental Violation” means any violation of or noncompliance with any
Environmental Law by any Location or any activity or condition pertaining to any
Location, regardless as to whether any Hazardous Substance associated therewith
was present in, on, under or about the Location prior to the Commencement Date
or was caused by Tenant or any other Person.
“Event of Default” has the meaning defined in Section 23(a).
“Exterior Areas” means the paved areas, parking areas, driveways, concrete
walkways, service areas, loading docks, landscaped areas, and other areas of the
Leased Premises outside the interior of the Buildings.
“Fair Market Base Rent” has the meaning defined in Appendix 3 attached hereto.
“GAAP” means generally accepted accounting principles consistently applied in
the United States.
“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority having jurisdiction or supervisory or regulatory authority over the
Leased Premises, Tenant or Lease Guarantor.




--------------------------------------------------------------------------------




“Hazardous Condition” means any environmental condition in, on, under or about
any Location that could reasonably be expected to form the basis of any claim or
liability under any Environmental Law, regardless as to whether the condition
existed prior to the Commencement Date or was caused by Tenant or any other
Person.
“Hazardous Substance(s)” means: (i) any substance, material, product, petroleum,
petroleum product, derivative, compound or mixture, mineral (including
asbestos), chemical, gas, medical waste, or other pollutant, in each case
whether naturally occurring, man-made or the by-product of any process, that is
toxic, harmful or hazardous or acutely hazardous to the environment or public
health or safety; (ii) those materials included within the definitions of
“hazardous substances,” “extremely hazardous substances,” “hazardous materials,”
“toxic substances,” “toxic pollutants,” “hazardous air pollutants,” “toxic air
contaminants,” “solid waste,” “hazardous waste,” “pollutants,” “contaminants” or
similar categories under any Environmental Laws; or (iii) any substance
supporting a claim under any Environmental Law, whether or not defined as
hazardous as such under any Environmental Law. Hazardous Substances include,
without limitation, any toxic or hazardous waste, pollutant, contaminant,
industrial waste, petroleum or petroleum-derived substances or waste, radon,
radioactive materials, asbestos, asbestos containing materials, urea
formaldehyde foam insulation, lead and polychlorinated biphenyls.
“Impositions” means all taxes, including without limitation, Real Estate Taxes,
ad valorem, personal property, franchise, margin, sales, gross receipt, and rent
taxes, all charges, fees, assessments and expenses in connection with any
easement or agreement maintained for the benefit of any of the Leased Premises
(including any Easement Agreement or Permitted Encumbrance), all general and
special assessments, levies, Permit fees, inspection and license fees, all
condominium assessments (including but not limited to annual assessments,
individual assessments, special assessments, and capital assessments) all
utility charges and all other public charges and taxes whether of a like or
different nature, even if unforeseen or extraordinary, imposed upon or assessed,
prior to or during the term, against Landlord, Tenant or any of the Leased
Premises as a result of or arising in respect of the ownership, occupancy,
leasing, use, maintenance, operation, management, repair or possession of any of
the Leased Premises, or any activity conducted on any of the Leased Premises, or
the Base Rent or Additional Rent, including without limitation, any sales tax,
use tax or occupancy tax or excises, levies or fees charged or imposed by any
Governmental Authority on or with respect to such Base Rent or Additional Rent.;
provided, however, that in no event shall “Impositions” include: (i) any estate,
inheritance, succession, gift or similar tax imposed on Landlord; (ii) any net
income taxes imposed on Landlord or its affiliates (i.e., taxes which are
determined taking into account deductions for depreciation, interest, taxes and
ordinary and necessary business expenses) or corporate franchise taxes imposed
on Landlord (unless imposed in lieu of other taxes that would otherwise be the
obligation of Tenant under this Lease, such as, without limitation, any “gross
receipts tax” or any similar tax based upon gross income or receipts of Landlord
which does not take into account deductions for depreciation, interest, taxes
and ordinary and necessary business expenses); or (iii) any capital gains tax
imposed on Landlord in connection with the sale, exchange or other disposition,
in whole or in part, of the Leased Premises or Landlord’s interest therein to
any Person (collectively the “Tax Exclusions”).
“Improvements” means all of the Buildings, structures, fixtures, machinery,
apparatus, equipment, fittings, appliances, paving, curbing, and other
improvements and landscaping of every kind and nature presently situated on, in,
or under, or hereafter erected, affixed, attached, or installed in, on, or about
the Land, including, but not limited to, all gas and electric fixtures,
appliances and wiring, lighting, engines, boilers, burners, blowers, coils,
steam lines, compressors, elevators, escalators, incinerators, motors, dynamos,
heating and air conditioning equipment, doors, windows, sinks, water closets,
basins, pipes, platforms, stairwells, fences, lavatory facilities, electrical
systems, faucets, fire prevention and extinguishing apparatus, central music and
public address systems, burglar alarms, security systems and equipment, shades,
awnings, screens, blinds, installed carpeting, spare parts, materials and
supplies for the ownership, use, operation, maintenance and repair of the Land,
together with all additions thereto, substitutions therefor and replacements
thereof required or permitted by this Lease, but excluding, in all events, all
Tenant’s Property.
“Indemnified Party” or “Indemnified Parties” means Landlord and Landlord’s
directors, officers, shareholders, partners, members, employees, agents,
servants, representatives, lenders, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing, including, but not limited to, any successors by merger,
consolidation or acquisition of all or a substantial portion of Landlord’s
assets and business.
“Initial Term” has the meaning defined in Section 4.




--------------------------------------------------------------------------------




“Insurance Premium Reserve” has the meaning defined in Section 17(g).
“Insurance Requirements” means the terms of each insurance policy required to be
carried by Tenant under this Lease and the requirements of the issuer of such
policy.
“Land” means those parcels of land legally described in Exhibit A and commonly
known by the street addresses listed on Schedule 1, together with all of
Landlord’s right, title and interest, if any, in and to all easements,
rights-of-way, appurtenances and other rights, privileges and benefits
associated with any and all such parcels of land and to all public or private
streets, roads, avenues, alleys or pass ways, open or proposed, on or abutting
any and all such parcels of land.
“Landlord Agreement” has the meaning defined in Section 38.
“Law” or “Laws” means any constitution, statute, rule of law, code, ordinance,
order, judgment, decree, injunction, rule, regulation, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted Governmental Authority, court or agency, now or
hereafter enacted or in effect.
“Lease” means this Lease Agreement, as it may be supplemented and amended.
“Lease Guarantor” means, individually and collectively, Parent Guarantor and
Affiliate Guarantor.
“Lease Guaranty” means, individually and collectively, the Parent Guaranty and
the Affiliate Guaranty.
“Leasehold Mortgage” has the meaning defined in Section 45.
“Lease Year” means the twelve (12) month period starting on the first day of the
first month following the Commencement Date and each succeeding twelve (12)
month period during the Term. The first Lease Year may consist of more than
twelve (12) months as the first Lease Year shall also include the period from
the Commencement Date through the last day of the month in which the
Commencement Date occurs.
“Leased Premises” means the Land and the Improvements.
“Legal Requirement” or “Legal Requirements” means the requirements of all
present and future Laws (including but not limited to Environmental Laws, zoning
and land use Laws and Laws relating to accessibility to, usability by, and
discrimination against, disabled individuals) and all Easement Agreements, which
may be applicable to Tenant or to any of the Leased Premises, or to the use,
manner of use, occupancy, possession, operation, maintenance, alteration, repair
or restoration of any of the Leased Premises, even if compliance therewith
necessitates structural changes or improvements, results in interference with
the use or enjoyment of any of the Leased Premises, or requires Tenant to carry
insurance other than as required by the provisions of this Lease.
“Lender” means any person or entity (and their respective successors and
assigns) which may, after or contemporaneously with the date hereof, make a Loan
to Landlord.
“Loan” means any loan made by one or more Lenders to Landlord and secured by a
note and Mortgage.
“Location” means one and “Locations” means both of those two (2) individual real
property locations comprising the Leased Premises, including, where the context
requires, the Land and the Improvements. The street addresses for the Locations
are listed on Schedule 1.
“Loss” or “Losses” means any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages (including consequential and punitive), losses, costs, expenses,
diminutions in value, fines, penalties, charges, fees, expenses, judgments,
awards, amounts paid in settlement and damages of whatever kind or nature
(including, without limitation, reasonable attorneys’ fees, court costs and
other costs of defense.




--------------------------------------------------------------------------------




“Material Impact” means any material adverse impact on (i) the validity or
enforceability of this Lease, (ii) the rights and remedies of Landlord under
this Lease; (iii) the ability of Tenant to perform its obligations under this
Lease; or (iv) the continued operation of each Location as a Permitted Facility.
“Monetary Obligations” means Rent and all other sums payable by Tenant under
this Lease to Landlord, to any third party on behalf of Landlord or to any
Indemnified Party.
“Mortgage” means any mortgage, deed of trust or similar security instrument now
or hereafter executed from Landlord to a Lender which encumbers the Landlord’s
fee interest in any of the Leased Premises and secures Landlord’s obligation to
repay a Loan, as the same may be amended, supplemented or modified.
“Net Award” means: (i) the entire award payable to Landlord or Lender by reason
of a Condemnation whether pursuant to a judgment or by agreement or otherwise;
or (ii) the entire proceeds of any insurance required under clauses (i), (ii),
(iii), and (vii) of Section 17(a), as the case may be, less any expenses
incurred by Landlord and Lender in collecting such award or proceeds and (so
long as no Event of Default exists) less any expenses incurred by Tenant at the
express direction of Landlord in collecting such award or proceeds.
“New Line Work” means the Alterations described on Appendix 4 attached hereto.
“OFAC Laws and Regulations” means Executive Order 13224 issued by the President
of the United States of America, the Terrorism Sanctions Regulations (Title 31
Part 595 of the U.S. Code of Federal Regulations), the Terrorism List
Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of Federal
Regulations), the Foreign Terrorist Organizations Sanctions Regulations (Title
31 Part 597 of the U.S. Code of Federal Regulations), and the Cuban Assets
Control Regulations (Title 31 Part 515 of the U.S. Code of Federal Regulations),
and all other present and future federal, state and local laws, ordinances,
regulations, policies, lists (including, without limitation, the Specially
Designated Nationals and Blocked Persons List) and any other requirements of any
Governmental Authority (including, without limitation, the United States
Department of the Treasury Office of Foreign Assets Control) addressing,
relating to, or attempting to eliminate, terrorist acts and acts of war, each as
hereafter supplemented, amended or modified from time to time, and the present
and future rules, regulations and guidance documents promulgated under any of
the foregoing, or under similar laws, ordinances, regulations, policies or
requirements of other states or localities.
“Optional Term” and “Optional Terms” have the meanings defined in Section 4.
“Parent Guarantor” means Bob Evans Farms, Inc., a Delaware corporation.
“Parent Guaranty” means that certain lease guaranty made by Parent Guarantor in
favor of Landlord, dated as of the Commencement Date.
“Permits” means all permits, licenses, contracts, filings, authorizations and
approvals required by Legal Requirements applicable to the Leased Premises or
entered into with, or obtained from, any Governmental Authority with regard to
the Leased Premises, including, without limitation, all conditional use permits,
licenses, building permits, zoning and land use permits and entitlements, and
environmental permits and authorizations.
“Permitted Encumbrances” means (i) those covenants, restrictions, reservations,
condominium declarations, liens, conditions and easements, encumbrances and all
other matters of record as of the Commencement Date; and (ii) all liens for
unpaid Real Estate Taxes and assessment not yet due and payable.
“Permitted Facility” means, as to each Location, a food processing plant, and
the uses incidental thereto such as parking, ingress and egress, and other uses
approved in advance by Landlord in writing, which approval shall not be
unreasonably withheld; provided, however, the term “Permitted Facility” shall
not include any use that (i) is prohibited by the certificate of occupancy
pertaining to a particular Location or other Legal Requirements applicable to
such Location; (ii) is prohibited by any Easement Agreement; or (iii) that would
result in a material diminution in the value of any Location.




--------------------------------------------------------------------------------




“Permitted Transfer” has the meaning defined in Section 21(g).
“Permitted Violations” has the meaning defined in Section 9.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust (including a
business trust), non-incorporated organization or government or any agency or
political subdivision thereof or any other entity.
“Present Value” means such amount discounted by a rate per annum which is the
lower of: (i) the Prime Rate at the time such present value is determined; or
(ii) eight percent (8%) per annum.
“Prime Rate” means the annual interest rate as published, from time to time, in
the Wall Street Journal as the “Prime Rate” in its column entitled “Money Rate.”
The Prime Rate may not be the lowest rate of interest charged by any “large U.S.
money center commercial banks” and Landlord makes no representations or
warranties to that effect. In the event the Wall Street Journal ceases
publication or ceases to publish the “Prime Rate” as described above, the Prime
Rate shall be the average per annum discount rate on ninety-one (91) day bills
issued from time to time by the United States Treasury at its most recent
auction, plus three hundred (300) basis points. If no 91-day bills are then
being issued, the discount rate shall be the discount rate on treasury bills
then being issued for the period of time closest to ninety-one (91) days.
“Real Estate Taxes” means all taxes and general and special assessments and
other impositions in lieu thereof, as a supplement thereto and any other tax
which is measured by the value of land and assessed on a uniform basis against
the owners of land, including any substitution in whole or in part therefor due
to a future change in the method of taxation, in each case assessed against, or
allocable or attributable to, the Leased Premises and accruing during or prior
to the Term, but excluding, in all events, the Tax Exclusions.
“Related Lease” means any lease of any other property entered into between
Landlord (or an Affiliate of Landlord) and Tenant (or an Affiliate of Tenant),
but only for so long as Landlord (or an Affiliate of Landlord) is the landlord
pursuant to such other lease.
“Release” means any active, passive or threatened spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, migrating,
leaching, dumping or disposing (including breakdown or degradation products) of
any Hazardous Substance onto, into, across, from or beneath any Environmental
Media, whether in a liquid, vapor or solid form, whether emanating from or to
any of the Leased Premises.
“Remedial Action” means any investigation, work plan preparation removal,
repair, cleanup, abatement, remediation, monitored natural attenuation, natural
resource damage assessment and restoration, closure, post-closure,
detoxification or remedial activity of any kind whatsoever necessary to address
any Release, any Environmental Violation and/or any Hazardous Condition.
“Rent” means, collectively, Base Rent and Additional Rent.
“Requisition” means any temporary requisition or confiscation of the use or
occupancy of any of the Leased Premises by any Governmental Authority, civil or
military, whether pursuant to an agreement with such Governmental Authority in
settlement of or under threat of any such requisition or confiscation, or
otherwise.
“Structural Elements” means the structural foundation, roof and load-bearing
walls of any Building and comparable structural elements of the service areas
and loading docks located in the Exterior Areas.
“Structural Alteration” means any Alteration (or series of related Alterations)
involving: (a) the Structural Elements; (b) the Building Systems if a Permit is
required in connection therewith; or (c) any hardscaped portion of the Leased
Premises outside of the interior of the Buildings if any Permit is required in
connection therewith.




--------------------------------------------------------------------------------




“Subsidiary” as to any Person, any corporation, partnership, limited liability
company, joint venture, trust or estate of or in which more than 50% of (a) the
issued and outstanding capital stock having ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether
at the time capital stock of any other class of such corporation may have voting
power upon the happening of a contingency), (b) the interest in the capital or
profits of such partnership, limited liability company, or joint venture or (c)
the beneficial interest in such trust or estate is at the time directly or
indirectly owned or Controlled through one or more intermediaries, or both, by
such Person.
“Surviving Obligations” means any obligations of Tenant under this Lease, actual
or contingent, which arise on or prior to the expiration or prior termination of
this Lease or rejection in bankruptcy, which survive such expiration,
termination or rejection by their own express terms.
“Taking” means any taking or damaging of all or a portion of any Location: (i)
in or by condemnation or other eminent domain proceedings pursuant to any Law,
general or special, or (ii) by reason of any agreement with any condemnor in
settlement of or under threat of any such condemnation or other eminent domain
proceeding, or (iii) by any other means. The Taking shall be considered to have
taken place as of the later of the date actual physical possession is taken by
the condemnor, or the date on which the right to compensation and damages
accrues under applicable Law.
“Tenant” has the meaning set forth in the opening preamble, together with any
and all permitted successors and assigns of the Tenant originally named herein.
“Tenant Lender” has the meaning defined in Section 38.
“Tenant’s Property” means, collectively, any trade fixtures, machinery,
equipment, furniture, furnishings, inventory and other personal property used in
Tenant’s business. “Tenant’s Property” expressly excludes all Building Systems.
“Term” means and includes the Initial Term, any validly exercised Optional Term,
and any other extension of this Lease pursuant to its terms.
“Transfer” means any of the following whether effectuated directly or
indirectly, through one or more transactions, voluntarily or by operation of
Law: (i) Disposing, pledging, mortgaging, hypothecating or otherwise encumbering
or transferring all or any part of this Lease or Tenant’s leasehold estate
hereunder, (ii) subletting of all or any part of the Leased Premises or any
Location; (iii) merging or consolidating Tenant with any other Person; (iv)
Disposing of a material portion of the assets of Tenant; (v) Disposing,
pledging, hypothecating or otherwise encumbering or transferring of any stock,
partnership, membership or other interests (whether equity or otherwise) in
Tenant or any Person that Controls Tenant, if the same results, directly or
indirectly, in a Change of Control of Tenant (or of such controlling Person);
(vi) dissolving of Tenant or any Person that Controls Tenant (vii) doing or
permitting any transaction that is reasonably likely to result in a Material
Impact; or (viii) entering into or permitting to be entered into any agreement
or arrangement to do any of the foregoing or granting any option or other right
to any Person to do any of the foregoing, other than to Landlord under this
Lease.
“Transfer Notice” has the meaning defined in Section 21.
“Uniform Commercial Code” means the Uniform Commercial Code as now or hereafter
in effect in the state(s) where the Leased Premises is located, but only to the
extent applicable to a given Location; provided that, in the event that, by
reason of mandatory provisions of Law, any or all of the attachment, perfection
or priority of; or remedies with respect to, the Landlord’s security interest in
any Collateral is governed by the Uniform Commercial Code as enacted and in
effect in a jurisdiction other than such state, the term “Uniform Commercial
Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.
“Wage and Labor Dispute” has the meaning defined in Section 21(g).
[END OF APPENDIX 1]


